 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHicks Oils & Hicksgas,IncandTeamsters LocalUnion No 347,a/w with International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO Case 14-CA-17715March 7, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn June 28, 1985, Administrative Law JudgeRichard J Linton issued the attached decision TheRespondent and the General Counsel filed excep-tions and supporting briefs, and the Respondentfiled an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions only to the extent consistent with thisDecision and Order and to adopt the recommendedOrder as modified 21The judge found that the General Counselfailed to establish a prima facie case in support ofthe 8(a)(3) allegation that Kinsel was dischargedfor union activitiesHe based the finding on an ab-sence of proof that the Respondent knew of Kin-'The Respondent and General Counsel have excepted to some of thejudge s credibility findings The Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clearpreponderance of all the relevant evidence convinces us that they are incorrectStandard Dry Wall Products91 NLRB 544 (1959) enfd 188 F 2d362 (3d Cir 1951) We have carefully examined the record and find nobasis for reversing the findingsWe agree with the judge for the reasons set out by him that the evidence is insufficient to establish agency status for Edward Johnson andthat therefore the allegations that he violated Sec 8(a)(1) should be dismissed See JD infra at 92 The cases relied on by our dissenting colleague are distinguishable Johnson s authority to act as a conduit of information between management and other employees is not shown as extending beyond his day to day leadman duties so as to place him in sucha distinct position that other employees would reasonably believe that hewas allied withmanagementMember Johansen would reverse the judge and find that Edward Johnson was acting as the Respondents agent during the alleged encounterswith maintenance employee Gary Kinsel in September and October 1984and that Johnson s conduct toward Kinsel violated Sec 8(a)(1) as allegedIn Member Johansen s view the record clearly shows that notwithstanding his lack of supervisory status Johnson was and could reasonablyhave beenviewed bythemaintenance employees as a company repretentativeclothed with implied authority to act for managementQua!ityDrywall Co254 NLRB 617 620 (1981) See alsoJules V Lane DDSPC262 NLRB 118 119 (1982)Bohemia Inc266 NLRB 761 763-764(1982)2 In accordance withNew Horizonsfor theRetarded283 NLRB 1173(1987) interest on and after January 1 1987 shall be computed at theshort term Federal rate for the underpayment of taxes as set out to the1986 amendmentto 26 U S C § 6621Interest on amounts accrued poorto January 1 1987 (the effective date of the 1986 amendment to 26U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)sel's support for the Union He further found thatthe evidence established a lawful motive for thedischarge, i e, the Respondent's inability to meetKinsel'swage demands, and that theallegationshould, therefore, be dismissedWe disagree withthe judge's analysis on both pointsAs more fully described by the judge, Kinselwas the leader of the incipientunion organizingeffortBeginningabout the third week of August1984,3Kinsel began raising the subject of unionrepresentationwith other employees On October11Kinsel contacted the Union and arranged for aunion meeting on the evening of October 17 Afew days prior to October 11, Kinsel initiated aconversation with John Flessner, the Respondent'svice president, about the "possibility of the [plant]going union "According toKinsel'screditedtestimony,Flessner told him that he wished that the plant notbe unionized and that if it was, the Respondentwould be "in a bind " Flessner further stated that ifthe union effort succeeded, the situation would be,out of his hands " These comments by Flessnerclearly imply that he was responding,in an ex-change begun by Kinsel, to expressions of supportfor unionization of the plant Thus, we find that theRespondent, through its second highestmanage-ment official, knew of Kinsel's union sympathies 4In linking the Respondent's knowledge of Kin-sel's support for unionization, albeit not necessarilyof his leadership role, with an unlawful motive forthen discharging him within approximately 1 week,we stress the extent of the Respondent's ongoingpattern of unfair labor practices manifestedin inter-rogations threats of discharge, promise of benefitsfor refraining from union activities, creation of theimpression of surveillance, and two subsequent discriminatory dischargesOn the basis of the above, we find that the element of knowledge that the judge found lackinghas been amply proven In the presence of extensive unionanimus,as described above, as well asthe precipitoustimingof Kinsel's discharge ap-proximately 1 week after he contacted the Union,we further find that the General Counsel has mether burden of establishing that Kinsel's union activitieswere a motivating factor in his dischargeWe therefore find, unlike the judge, that the Gen-'Unless otherwise indicated all dates are in 19844 Kinsel s testimony that he did not tell Flessner that he was going tocontact the Union elicited in response to a question on cross examinationabout whether he volunteered to Mr Flessner about unionsdoes notundercut this findingWe find it unnecessary to reach the issue concerning whether knowledge of Kinsel s arranging the union meeting can be attributed to the Respondent through statements of Supervisor Fiantaco293 NLRB No 10 HICKS OILS & HICKSGASeral Counsel has established a prima facie case of adiscriminatory dischargeHaving found that Kinsel's union activity was amotivating factor in his discharge, we now turn totheRespondent's asserted lawful reason for thataction and find, in agreement with the GeneralCounsel, that the Respondent has not met itsburden underWright Line,251 NLRB 1083 (1980),of showing by a preponderance of the evidencethat the discharge would have taken place evenabsentKinsel's openly expressed support for theUnionBefore Kinsel contacted the Union on October11, he had spoken with General Manager Williamsand Vice President Flessner in attempting to obtaina wage increase for himself He asked for an imme-diate $1-an-hour increase and another $1-an-hourincrease at the first of the year Kinsel and Hicksthen held a conversation on this matter on October11According to the credited testimony, Hicks offered an immediate increase of 50 cents an hour,Kinsel replied that he could live with that, andHicks then held out hope for more money laterKinsel did receive his promised increase, effectiveOctober 1, thus raising his wages to $6 50 an hourWilliams later told Hicks that he had heard a fewdays after October 11 that Kinsel had told an em-ployee that he would not operate the crane towhich he had been assigned during the week ofOctober 15 unless he was paid $10 an hour HicksandWilliams then decided that they could nolonger afford Kinsel and were "getting tired of lis-tening to him " Hicks conceded that he did notcheck the validity and accuracy of the "$10 anhour" statement with Kinsel himselfOn October 16 Hicks and Williams agreed to dischargeKinselOn October 17 Williams askedKinsel to resignWhen Kinsel refused,Williamstold him he would be fired That day Hicks prepared the termination letter that read, in pertinentpart, "I have concluded that I cannot meet yourwage demands You are being paid an extra weekto find something that is to your liking' The letterwas delivered to Kinsel by Flessner on October 18Flessner explained to Kinsel that the reason for hisdischarge was not his work, but rather it was theinability of the Respondent to meet his wage de-mands and the fact that Hicks did not want himthere if he was "unhappy "UnderWright Line,an employer cannot carry itsburden of persuasion by merely showing that it hada legitimate reason for imposing discipline againstan employee, but must show by a preponderance ofthe evidence that the action would have takenplace even without the protected conductAjudge's personal belief that the employer's legiti-85mate reason was sufficient to warrant the actiontaken is not a substitute for evidence that the employer would have relied on this reason alone 5 Ifan employer fails to satisfy its burden of persuaSion, the General Counsels prima facie case standsunrebutted and a violation of the Act may befoundWe find that the Respondent has not shown thatit relied solely on the report that Kinsel had statedto an individual who was not a member of the Re-spondent's management that he would not continueworking unless he received $10 an hour Severaldays prior to receiving this information Hicks hadpersonally negot.ated a private agreement withKinsel compromising his stated wage demandsKinsel expressed directly to Hicks his satisfactionwith the immediate 50-cent an-hour increase eventhough he had asked for a total of $2 an hour morethan he had been receiving Even granting the Re-spondent's contention that it could not afford to in-crease Kinsel's pay by $3 50 an hour more than hadbeen agreed on October 11, we are struck byHicks' admittedwillingness immediately to dis-charge Kinsel without first directly contacting himto insure that the 110 an hour" statement had infact been made as reported, and, if so, ascertainingKinsel's reason for breaking their bargain so quick-lySurely, a concern about the accuracy of thethird party's assertion reflecting Kinsel's attitudewould prompt some substantiation before dischargmg Kinsel, particularly given Kinsel's acceptanceonly a few days before of an hourly wage increasea dollar and a half below that which he originallyhad requestedFurther, the Respondent has notshown that its normal practice is to discharge employees who are "unhappy" with their wage rates,nor has it presented any evidence that Kinsel refused to carry out his crane assignment because ofthe pay rate or that he was otherwise insubordinatein any wayBased on the foregoing, the Respondent hasfailed to carry its burden underWright Lineof per-suading, by a preponderance of the evidence, thatitwould have decided to discharge Kinsel on October 16 in the absence of its knowledge that hehad spoken to a high management official aboutunionization of the plantAccordingly,we findthat the discharge violated Section 8(a)(3) and (1)of the Act 65Delta Gas Inc282 NLRB 1315 (1987)6Member Johansen would find that the discharge was unlawful (atleast in the context of an organizing campaign) even was he to accept theRespondents explanation See his dissent inAdelphi Institute287 NLRB1073 (1988) 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2The General Counsel has excepted to thejudge's failure to find that in a conversation on Oc-tober 20 between the Respondent's admitted agentFiantaco and employee Kelly Miller, Fiantaco-asalleged in the complaint-threatened Miller withdischarge in the event he decided to support theUnion The judge had analyzed the conversation asnot including such a threat, and he found, instead,an unalleged promise of benefit in this conversa-tion 7The Respondent complains that it had nonotice of any such promise of benefit allegation Aswe explain below, we believe that the contents ofthe credited conversation, including as it does boththe alleged threat anda promiseof benefit, are soclosely intertwined with the threat as to provideproper notice of the substance of the allegationIt is significant, in the first instance, that theMiller Fiantaco conversation followed on the heelsof the discriminatory discharge of union activistKmsel and an incident in which Fiantaco unlawful-ly gave Miller and other employees the impressionthatHicks was going through the plant checkingout employeesagainst alistof union sympathizersAs further background to the October 20 conversa-tion,Fiantaco had told another employee thatKinsel had been fired for union activities and thatthat employee would also be fired if the Respond-ent found out he wanteda union 8On October 20 Fiantaco told Miller that Millerwas "up for" Kinsel's then vacant job, whichwould have meant a promotion for Miller Fian-taco said Kinsel had "messed all that s- up" andwould "never see Hicks Oilagain"Fiantacowanted to know first, though, how Miller "feltabout the whole situation " After some furtherprobing, through which Fiantaco identified Miller'sfather asa union man,Miller sensed that Fiantacowas asking how Miller felt about the Union andimplying that his employment situation with theRespondent depended on itMiller refused toaccede to this pressure and told Fiantaco he would7The complaint had also alleged that the Respondent through Foreman Fiantaco had interrogated Miller and created the impression of surveillance during this conversation The judge found that the unlawful interrogation took place and he dismissed the impression of surveillance allegationWe find no merit in the Respondents exception concerning theinterrogation finding and we note that no exception was taken to thejudge s dismissal of the impression of surveillance allegation based on thisconversation8 The testimony credited by the judge in this connection is somewhatambiguous Foster the recipient of this threat testified that Fiantaco saidKinselwas fired from a job before because of trying to get a union inthereThe Respondent argues that this statement refers to the conductnot of the Respondent but of a former employer of Kinsel The quotedstatement standing alonemight reasonably be interpreted that wayHowever it was followed by the direct threat to Foster[Fiantaco] saidI d be let go too if I was found out you know about wanting a unioninViewingthe conversation as a whole we cannot say the judge erredin attributing to Fiantaco the expressed opinion (rather than knowledge)that the Respondent discharged Kinsel for union reasonseither vote for the Union or not according to whathe thought was right for him Six days later theRespondent terminated Miller, as the judge found,because he appeared to be prounionWe do not view the judge's characterization ofthe October 20 conversation as either a threat or apromise of benefit In the context in which Fianta-co's remarks occurred they constituted both athreat of discharge and a corresponding promise ofbenefit that is sufficiently related to the allegedthreat to withstand the claim of lack of notice Thekey to the dual nature of Fiantaco's inquiries regarding Miller's union sympathies is in his continu-ing use of Kinsel as an example of how a Hicksemployee could lose his job Fiantaco clearlylinked Kinsel's fate to Miller's prospects The plainimplicationwas that Miller would have Kinsel'sjob (a promotion) if he did not support the Union,and he might have no job at all if he did The factthat the second contingency occurred only a fewdays later reinforces the threat aspect of Fiantaco'sconductREMEDYWe agree with the judge that a remedial bargainmg order is appropriate Concerning the composition of the appropriateunit,we shall first includeKinsel in the unit because we have found, contraryto the judge, that his discharge was discriminatorySecond, the Respondent disputes the judge's find-ing that employees Miller and Bowlin, who signedvalid authorization cards, were permanent employeeswho were eligible to be part of the unit Thejudge included them because he determined thatboth would have becomepermanentemployees butfor their unlawful terminationsWe need not specu-latehere on the correctness of that predictionabout what would actually have occurred if thetwo had not been discharged Those matters, as wenote below, may be litigated in the compliancestageWe do find, however, based on credited recordtestimony, thatbeforehis dischargeMillerwas aregular employee with an indefinite tern' of em-ployment and a reasonable prospect of continuingemployment He was hired to do welding as partof the Respondent's regular maintenancecrew, "tillthe job was done," and was continually told thatmanagementwas considering whether to keep himon permanently The Respondent's vice presidentaskedMillerwhether he planned to stay perma-nently and raised with him an issue being discussedamong the employees regarding whether they preferred to be paid every week rather than every 2weeks Further, Miller plainly shared a sufficientcommunity of interest with unit employees to be HICKS OILS&HICKSGASincluded in the unitHis employment status wasanalogous to that of an includable probationary em-ployeeSeeJohnson'sAuto Spring Service, 221NLRB 809 (1975)Moreover,its indefinite durationdistinguished him from a temporary employee forpurposes of unit eligibilityJ P Sand & GravelCo, 222 NLRB 83, 84 fn 2(1976)For reasonsthat will appear below,we need not pass on Bowfm's inclusionIn agreement with thejudge,we find that a suffi-cient number of valid authorization cards were pre-sented to show that the Union represented a major-ity of the unit employees All the signers of theseven contested cards,except Jeffrey Scronce, readthem before signing,and the judge implicitly cred-ited solicitor John Scholebo's testimony that hetold each of them not to sign unless he was goingto "stick with"the Union Scholebo did not,exceptpossibly in one case-that of Andy J Queen-tellany of the prospective signers that the only purpose of the card was to get an election Queen'scard is unnecessary to the Union'smajority and weshall not pass on its validity This moots the Respondent's challenge to Queen's status as a unit employee The other nine cards counted by the judgein establishing the Union'smajority,plus that ofKinsel,are valid SeeHorizon Air Services, 272NLRB 243, 257-258 (1984),enfd 761 F 2d 22, 29-30 (1st Cir 1985)They give the Union a unit majority of 10 out of 17 if Bowlin is included or 9 outof 16 if he is excludedGiven the Union's majority status,the circumstancesclearlywarrant a remedial bargainingorder The violations were numerous and their seri-ousness,underscored by their linkage to the Respondent's owner,warrants the judge'sconclusionthat they were"devastating"within a unit of only16 or 17 employees In this regard,we note thatmany statements attributed to the owner an intenseantiunion animus, that threats to discharge unionsympathizers came directly from the owner, andthat these threats were made more potent by thefact that they were carried out in three instancesWe do not,however,rely on the judge's specula-tions concerning Owner Hicks'financial reasonsfor wanting to keep any union outThe violationsthemselves make it highly unlikely that a free andfair election could be heldMoreover,no mitigat-ing factors have been adduced by the Respondentto show that an election would be more feasiblenow than when the unlawful conduct ceased Tothe contrary,Hick's antiunion animus remained unabated after the unfair labor practices were com-mitted as evidenced by his conduct in January 1985(the incident not alleged as an independent viola-tion),when he interrogated an employee and,87pounding his fist on his desk,said,`I don'twant nogod damned union in here "With respect to the unlawful terminations of employees Miller and Bowlin,the judge resolved pre-maturely the questions of what jobs these employ-ees would have occupied later but for their termi-nations and when they would have occupied thosejobsThose matters shall be reserved for the com-pliance stageThere,theRespondent will havenotice of the General Counsel's contentions regardmg backpay and the positions to which discrimina-teesMiller and Bowlin, as well as Kinsel,should bereinstatedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent,Hicks Oils&Hicksgas,Inc, Du Quoin,Illinois,its officers, agents, successors,and assigns,shall take the action set forth in the Order as modi-fied1Insert the following as paragraph 2(a)"(a)Offer Everett L Bowlin,Kelly G Miller,and Gary Kinsel immediate and full reinstatementto the jobs they would have held had they notbeen terminated or, if those jobs no longer exist, tosubstantially equivalent positions without prejudiceto their seniority or other rights or privileges previously enjoyed,and make them whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them,in the manner setforth in the remedy section of the judge'sdeci-sion "2 Insert the following as paragraph 2(b)"(b)Remove from its files any reference to theunlawful discharges and notify Bowlin, Miller, andKinsel in writing that this has been done and that itwill not use the discharges against them in anyway"3Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge you or otherwise disci-pline you because you join or support TeamstersLocal Union No 347,a/w International Brother 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIOWE WILL NOT expressly or impliedly threatenyou with discharge if you join or support Team-sters Local 347, or any other labor organizationWE WILL NOT tell you that you were dischargedbecause you joined or supported Teamsters Local347, or any other labor organizationWE WILL NOT create an impression among youthat your union activities are under surveillanceWE WILL NOT coercively question you aboutyour union support or activitiesWE WILL NOT impliedly promise you promotionswith higher pay if you refrain from supporting aunionWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Everett L Bowlin, Kelly GMiller, and Gary Kinsel immediate and full reinstatement to the jobs they would have held had wenot discharged them in October 1984, or, if thosejobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, andWE WILL make each of them whole for any loss ofearnings and other benefits resulting from his discharge, less any net interim earnings, plus interestWE WILL notify each of them in writing that wehave removed from our files any reference to hisdischarge and that the discharge will not be usedagainst him in any wayWE WILL, on request, bargain with the Team-sters Local No 347 and put in writing and sign anyagreement reached on terms and conditions of em-ployment for our employees in the following bargaining unitAll production and maintenance employeesemployed by Hicks Oils and Hicksgas, Inc, atitsDu Quoin, Illinois facility, including truck-drivers, but excluding office clerical employ-ees, professional employees, guards, and super-visors as defined in the ActHICKS OILS AND HICKSGAS, INCKellnerW Locke Esqfor the General CounselMark L Juster EsqandGary A Wincek Esq (DorfmanCohen Laner and Muchin),of Chicago Illinois forthe RespondentDECISIONSTATEMENT OF THE CASERICHARD J LINTON, Administrative Law Judge Because I find that Hicks Oils committed serious unfairlabor practices beginning in June 1984, and because suchconduct renders it unlikely that the atmosphere wouldallow for a free and fair election among the Respondent s employees at its Du Quoin Illinois plant I shallorder Hicks Oils, among other remedial provisions, torecognize and bargain with Teamsters Local 347 effective as of 18 October 1984, the date Local 347 attainedmajority status based on signed authorization cardsThis case was tried before me in St Louis Missouri,on 5-7 March 1985 pursuant to the 6 December 1984complaint issued by the General Counsel of the NationalLabor Relations Board through the Regional Directorfor Region 14 of the Board The complaint is based on acharge, subsequently amended filed on 1 November1984 by Teamstes Local Union No 347, a/w InternationalBrotherhood of Teamsters Chauffeurs, Warehousemenand Helpers of America (Union or Local 347) againstHicks Oils & Hicksgas, Inc (Respondent or Hicks Oils) iIn the complaint the General Counsel alleges that Respondent violated Section 8(a)(1) of the Act by threatening employees, interrogating them, and by creating theimpression that their union activities were under surveillance, and Section 8(a)(3) of the Act by discharging fouremployees in October 1984 (Gary Kinsel, RichardFosterKellyMillerand Everett Bowlin) because oftheir activities on behalf of Teamsters Local 347 andother concerted activitiesThe General Counsel allegesthatRespondents unfair labor practices are so seriousthat a fair election cannot be conducted and that Respondent should be ordered to bargain with the UnionBy its answer Respondent admits certain factual matters but denies violating the ActOn the entire record including my observations of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel2 and the Respondent I make the followingFINDINGS OF FACTIJURISDICTIONA corporation with its principal office in Roberts, IllsnoisRespondentmaintainsa place of business in DuQuoin,Illinoiswhere it stores processes and blends oiland other petroleum productsDuring the 12 monthperiod ending 30 November 1984 Respondent purchasedand receivedat itsDu Quoin facility goods productsand materials valued in excess of $50 000 directly frompoints outside the State of IllinoisRespondent admitsand I find, that it is an employer within the meaning ofSection 2(2) (6), and (7) of the ActiAll dates are for 1984unless otherwise indicated Respondents nameappears as amended at the hearing(1 107-108)Referencesto the threevolume transcriptof testimony are by volumeand page2 Counsel for the General Counsel (CGC) also fileda motiondated 27March 1985 to correctthe transcript in numerousreports on noncontroversial mattersThere beingno opposition the motionto correctis granted (A reference to 317 should read 347 ) HICKS OILS & HICKSGAS89IILABOR ORGANIZATION INVOLVEDRespondent admits and I find that Teamsters Local347 is a labor organization within the meaning of Section2(5) of the ActIIITHEALLEGEDUNFAIR LABOR PRACTICESA OverviewCharlesW Hicks owns and operates a group of companies employing about 560 employees in diverse operations ranging from restaurants to blending of petroleumproducts (3 405 444) Hicks owns Respondent (3 408), isthe president, and has his principal office at Roberts, Illinois (3 406) Two of HicksIllinoisplants (at Canton andPekin) have been covered by collective bargaining agreements with locals of the Teamsters Union for about 15years (3 405) The plant involved in this proceeding is located at Du Quoin,Illinoissome225miles south ofRoberts (3 406)The Du Quoinplant isan oil and grease blending facility (3 406) In thesummerof 1984 after a year and a halfor more of effort (3 432) Hicks landed a contract withTexaco to blend 1 million gallons a month of motor oils,transmission oils, and grease (2 307, 3 407) Accommodating the Texaco contract required a major expansion ofthe Du Quoin facility (2 307, 3 407) Previously only sixto eight workers were employed at the plant, but theTexaco contract tripled the number of employees at DuQuoin over the summer and fall of 1984 (2 307-308)This does not include the construction workers hired tobuild the expansion of the physical plant under the supervision of Foreman Pete C Fiantaco (3 466-476) A retired contractor, Fiantaco does extra work includinglayout of the Du Quoin expansion for Hicks (3 447-448)Vice President John Flessner works at the companyheadquarters in Roberts Apparently, at least for the expansion period Flessner visited Du Quoin every week,and he sometimes was there a week at a time (3 492514)Hicks testified that in October he also visited DuQuoin every week, primarily to check on the progress ofthe construction (3 422-423)Hicks personally approvesevery pay increase any of his 560 employees receives(3 430 500) As Flessner described there is no rigidchain of command separating Hicks from hismanagersand supervisors (3 503-504) As the record reflects in thetestimony of several witnessesHicks is known and referred to asCW and he prefers to so identify himself(3 404 429) Hicks certainly does not avoid communicatingwith his hourly employees and occasionally theymay telephone Hicks, as in the case of blender John RScholebo (3 426) Notwithstanding that he is 79 years ofage,3Hicks is a hands on owner manager and he remains a manof energy as well as achievement Hicks expects (indeed, demands[) loyalty from his employeesThus, Hicks testified on crossexaminationthat he considers loyalty to be the most important quality in a9As his birthdayfalls on2 February (3 405)Hicks was 78 during the1984 events of this casehuman, and that he does not tolerate an employees beingdisloyal (3 434)In June Hicks transferred John MWilliams from apropane plant to be the general manager at the DuQuoin facility (2 306) 4 Hicks introduced Williams to theemployees (3 422, 492) 5 The introduction took place at aluncheonmeetingTableswere assembled from sawhorses and plywood in the middle of the plant floor forthe luncheon meeting (1 86 2 248 263) When Hicks introducedMoeWilliams as the general manager of thefacility 8 he also informed the employees of the Texacocontract (3 492-493)There is a sharp dispute whetherHicks mentioned the subject of a union in his remarks Ishall cover thismeeting inmore detail laterOn the evening of 17 October, employee Gary WKinsel and two other employees met with Melvin Allen,an organizer for Teamsters Joint Council 65 at the unionhall of Local 347 and obtained authorization cards to distribute to other employees (1 33, 88, 120) The followingday, 18 October, Kinsel was fired In just over a weekthree other employees who had signed union cards wereterminatedEverett Bowlin was laid off on 25 OctoberKellyMiller was terminated or laid off on 26 Octoberand Richard A Foster was fired on 29 October ThecomplaintallegesthatRespondent, through Hicks andothers,made illegal threats or engaged in other coerciveconduct during the months of June, September, October,and NovemberBased on her view of the record the General Counsel,by her trial attorney, contends that in addition to theusual remedialprovisions for backpay, reinstatement, anda notice, an order should issue requiring Respondent torecognize and bargain with Teamsters Local 347For its part Respondent asserts that it had no knowledge of any union activities' contends that a majority ofthe appropriate unit did notsigncards and argues thateven if a majority did sign cards the cards were taintedby statements that they would be used only to get anelectionB Hicks Introduces Williams21 June 1984There is no dispute that in June Hicks introducedMoe Williams to assembled employees as the new generalmanager8Complaint paragraph 5A describes the4Williams testified that he has the nicknameofMoe (2 353)5 VicePresidentJohnFlessner testified that there were six to eight employees in attendance(3 492)Blender John R Scholebodescribed thenumber present as13 to 16people(186) Similarly unloader MichaelW Ratajczykplaced thenumber of people at about 12 (2 248)e Thetitlesaresomewhatpuzzlingfor Jim Walkerhas the title ofplantmanager(2 308 392) Yet Walkerhas supervisiononly over theblending and lab functions(2 392) and Hicks testifiedthatWilliams hasno jurisdictionover Walkers personnel(3 407) By October Walker hada total of three employeesin his operation which he testified was expanding (2 398)7Regarding significant allegationstheGeneral Counsel would showknowledgein substantialpart through Edward Butch Johnson TheGeneral Counselalleges that Johnson is a supervisorbut Respondentcontendsthat he properly iscounted as nothing more than a nonsupervisoryleadman6 It is unclearwhether Williams had a predecessorand it is quite possible thatWilliams inview of the startup of the expansionwas the initialgeneral manager at the plant 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDevent as occurring on or about June 1 1984, but because of certain evidence introduced the General Colinselmoves to amend the complaint allegation to read onor about June 21, 1984 (Br at 3 fn 3) Maintenanceemployee Richard A Foster testified that he switchedfrom part time to full time on William s first day (2 281),and the pay increase record for him dated 6/21/84 refleets that Foster was promoted to full time and given a75 cent payincreaseeffective6/25/84(G C Exh 21 )Because the precise date is neither a material nor disputed issue I grant the motion to amendThe General Counsel called four employees who testifeed concerning Hicks remarks at the meeting John RScholebo, Michael W Ratajczyk Williard Lee Wininger,and Richard A Foster As already reported, Hicks introducedWilliams and informed the employees of theTexaco contractHe told them that the contract wouldmeanpretty good businessand that the employeeswould probably get some raises (2 249, Ratajczyk) Inslightly differentlanguage,all four testified that Hickssaid that any employeetalking unionwould be gone,out the door, or all of them let go and replaced bya new crewAll but Foster testified that in deliveringhis threats of discharge, Hicks made a hand gesture accompanied by a Pssstl sound The hand gesture wassimilar to that of an umpire thumbing out a ball playerOnly Scholebo testified that Hicks remarks included athreat to close the plant in the event the employeeswanted a union (1 87)Hicks denied the testimony (3 422), Flessner called it alie(3 493),9 and neither General ManagerMoeWilhams nor Plant Manager Walker was asked about thesubject during his testimonyRespondent argues that because Hicks has had a 15year relationship with the Teamsters at two other plantsitisobvious he harbors no union animusAs therecord reflects Pete Fiantaco hired by Hicks to overseethe initial construction, hired workers who are unionmembers Moreover, thereisnoevidence that employeeshad been discussing unions during the May-June timeframeOn the other hand, Hicks had invested $200 000 to bidon the Texaco contract (3 432)It isentirely logical thatHicks would prefer to have Du Quoin remain free of anyrestrictions or burdens of a union contract for at leastuntil his expanded plant had the opportunity to produceand make money under the Texaco contract In anyeventwith the exception of Scholebo s reference toplant closure, the Governmentswitnesses testified in ahighly believable fashionHicks not only admitted oncrossexaminationthat he utilizes hand gestures but hegestured during his testimony (3 444) I do not creditHicks or Flessner in their denials of the testimonyAccordingly, I find that Respondent violated Section8(a)(1) of the Act on or about 21 June 1984 when President Hicks threatened to discharge any employee whodiscussedunionizingthe Du Quoin plant I shall dismiss9 At another point Flessner testified that Hicks at an unspecified datebefore Octoberhad promised the employees a wage increase when Respondent began delivering oil underthe contract (3 499 512)Respondentgave wage increasesto nearly all Du Quoin employees in October as alistn evidencereflects (R Fxh 8)the portion of complaint paragraph 5A that alleges aplant closing tnreatC The Status of Edward Butch JohnsonEdwardButchJohnson has worked for differentcompanies of Hicks about 30 years (2 382) During theevents in question here, he was on the payroll of RocketSupply Corporation a subsidiary of Respondent (2 373,3 408)However, Hicks had assigned Johnson throughJohnson s superior at Rocket Supply, to work at DuQuoin on construction principally the piping (2 3833408) 10Although General Manager Williams testified hat heis Johnson s supervisor (2 309) Hicks testified that whileJohnson cooperates with the Du Quoin management, hedoes not report to anyone in Du Quoin (3 409) Williamsdescribed Johnson as beingan overall maintenancemanwhose work consisted of attaching pipi-lg andmeters to a lot of tanks Respondent had at its Du Quoinplant (3 309)Initially Johnson worked with one helper, Richard AFosterAs the work force expanded, Johnson s maintenancecrew grewin sizeJohnson testified that therewere some maintenance employees helping him fromother plants of Hicks (2 385) The number of these employees is not specified, nor is it clear when they arrivedPresumably they arrived no later than the summer Johnson testified that around mid October there were four orfive employees, perhaps more, working with him (2 383)Gary W Kinsel, one of the alleged discriminatees, washired shortly before mid August (1 20 R Exh 8) Although Kinsel was given the titleHead of Maintenance (1 18 204) the parties stipulated that Kinsel wasnot a statutory supervisor during the relevant period(1 18)In footnote 29 at 43 of its brief, Respondent moves[T]hat the record be corrected to reflect thatKinsle s status as a member of the unit is in disputeRespondent stated to the General Counsel thatKinsel would be included based on his job title butspecifically stated that because of his termination hisstatus was in dispute The record fails to reflect thisunderstandingThe record indeed fails to reflect any such understandingHowever a motion to correct the record on amatter of substance such as this should be by separatedocument rather than placed in a footnote in a lengthybrief reflecting that a copy has been served on opposingcounselPresumably Respondent desires to modify therecord at 1 204-207, where the parties stipulated on 12employees, including Kinsel, who should be counted inthe appropriateunitIreceived that stipulation in evidence (1 207)Respondentsmotion isdeniedAs a practical matter,Respondent has no need for its motion CGC does notseek a sneaky finding that Respondent by entering intothe stipulation that Kinsel is part of the unit has waived10 Johnson was already at Du Quoin when Hicks introduced Moe WdHams inJune (2 388) HICKS OILS & HICKSGAS91its entire defense as to Kinsel Nor would I make such afinding It is clear that Kinsel s status is in dispute because of his termination, and that, but for his terminationKinsel would be part of the unitIt is undisputed that Johnson attended daily meetingswith the Du Quoin management According to Respondent switnesses thesemeetingswere simply meetingsconcerning productionGeneral Manager Williams testifeed that the purpose of the meetings was to line up workfor the next day, and that the attendees did not discusscompany policy or personnel matters (2 312) Johnsontestified similarly (2 375-376)Williams testified that he isJohnson's supervisor, gives him his instructions, and thatwe" decide what has to be done and "Butch sees that itgets done' (2 311) It seems likely that thewe meansthat Johnson, based on his 30 years of experience withHicks companies, including 10 years as a supervisor,participated in the meetings and offered input at themrather than being present merely as a nonparticipating attendeeThe attendees at the daily production meetingswere Williams, PLant Manager Walker, and Art Simmons (a technical advisor from Texaco), bookkeeperBetty Roberts, and Johnson (2 311, 317, 375)Williams testified that to a certain degree Johnsondirects employees in their work (2 311) Johnson testifiedthat he received his production instructions for the nextday from the daily meetings, that in the mornings hethen informed his crew of the work priorities, and thedirection to go,and that the instructions he gave themen came from the daily meetings (2 375) In short,Johnson according to Williams and Johnson, served aslittlemore than a conduct relaying instructions from adailymanagement meeting Under that view of things,Johnson certainly would be only a nonsupervisory leadman, as Respondent argues in its brief at 20Kinsel testified that only Johnson told him what to doand when to work overtime and that only Johnson inspected his work (1 19, 22) 11 On occasion when Kinselneeded to leave early, Johnson said it was fine with himbut to let Moe Williams know (1 20) or to okay itwith Williams' (1 67) On cross examination Kinsel testafled that Johnson's work consisted of keeping his crewsupplied with materials andmaking sure that we put everything where he wanted it' (1 64)Although Johnson is on an hourly rate and is paidovertime, he does not punch a timeclock as the othersdo but fills out his own timesheet which he presents toRocket Supply (2 376)On occasion Johnson has initialed Richard Foster stimecard when Foster forgot to clock in or out, but thataction by Johnson appears to have been before WilliamsarrivedFollowing Williams arrival, Foster's timecards,when initialed, reflectMoe rather than Johnson s ariatialsIn early September Kelly GMillerwas hired formaintenance work (1 131) There is a dispute concerningwhether Miller's status was ever intended to be anythingother than a temporary employee Later, apparentlyduring September, Jeffery W Scronce was hired (1 131,11 Johnson testified that if work he inspected needed correcting that hepersonally made the corrections (2 377)R Exh 8) Scronce worked as a maintenance helper orlaborerContractwelders also were hired for maintenanceworkOne of these was Russ McRae (2 354, 3 439)McRae began work in October about a week beforewelderKellyMillerwas terminated on 29 October(1 148, 172-173) Scronce testified that he helped McRae,and that Johnson would tell McRae what needed to bedone (1 173)There is no evidence that Respondent ever announcedthat Johnson was a supervisor On the other hand, Johnson clearly occupies a special positionHe previouslywas a supervisor of maintenance and purchasing for 10years at Rocket Supply (2 383-384), President Hicks personallywas responsible for Johnson s assignment to theDu Quoin plant (3 408), and Johnson, as Williams described,has frequent contact with Hicks on Fridayswhen Johnson returns to Roberts (2 354) 12There is no evidence that Johnson recommends, effectively or otherwise, personnel or disciplinary actions Ofcourse, the supervisory indicia in Section 2(11) of theAct are listed in the disjunctiveBased on this record, the only test of Section 2(11) applacable here is whether Johnson exercises independentjudgment in responsibly directing the work of his maintenance crew The evidence is rather sketchy regardingthe duties not only of Johnson but also of Williams 13 Asto Johnson, the most favorable evidence to the GeneralCounsel is that Johnson attends production meetingswhere the work priorities are set for the next day, thatJohnson is the only person who directs the maintenanceemployees and that in so doing he supplies the materialsand makes sure the maintenance employees comply withhis directionsDuring September and October 1984 did Johnson, onhis own assign or reassign employees from one maintenance job to another? Did Johnson, on his own or by offective recommendation change the work priorities setat the daily production meeting the previous afternoonThese and related questions are not sufficiently addressedin the record Therefore the record does not establish astheGeneral Counsel contends (Br at 7) that Johnsonexercises independent judgment while assigning work toemployees or in directing them even assuming that heresponsiblydirects themA worker is presumed to be a statutory employee, andthe burden of proving that a worker is a supervisorwithin the meaning of Section 2(11) of the Act falls onthe party who would remove the worker from the classof workers protected by the ActPurolator Products, 270NLRB 694 (1984),Athrens Aircraft,259 NLRB 839, 842(1981) enfd 703 F 2d 23 (1st Car 1983),Hydro ConduitCorp,254 NLRB 433, 441 (1981) I find that the GeneralCounsel has failed to carry her burden on this point, and12 As Williams explained Johnsonlives nearRoberts a drive of severulhours from Du Quoin andreturnshome for weekends (2 353-354367)11Williams testified that his duties consistedof supervisingthe peoplein the plant includingthe blenderswhen they were not blending underPlantManager Walker and that his job does not entail paperwork regarding salesand purchases of oil (2 307 359-360) 92DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthat the evidence fails to establish that EdwardButchJohnson is a statutory supervisorHydro Conduit Corp254 NLRB 433 (1981)However even if Johnson is not a supervisor, Respondent can be held responsible for Johnson s knowledgeand conduct if Johnson is found to be its agentHelena Laboratories Corp v NLRB,557 F 2d 1183 (5thCir 1977)It issignificant that employees were awarethat Johnson attended daily production meetings withmanagementbut that factoralone isinsufficient toclothe Johnson with apparent authority to speak formanagementUnlike the employees knowledge of Johnson s attendance at the productionmeetings,there is no evidencethat the employees were aware that President Hicks waspersonally responsible for assigning Johnson toDuQuoin or that Johnson had known Hicks for over 30yearsOn the other hand, the employees could see thatJohnson left every Fnday for RobertsKinsel testified that in mid September Johnson returned to Du Quoin and told Kinsel that Hicks hadasked him over the weekend in Roberts if Johnson hadheard anything about union activities and that Johnsonhad answered yes, that such was the scuttlebuttaround the plant (1 25 27) 14The out of court statement by the alleged agent cannotbe quoted by witness Kinsel to establish that Johnsonwas agent for principal Hicks It would be otherwise ifJohnson himself had so testifiedMedline Industries,233NLRB 627, 632 fn 22 (1977) Stated differently, Johnson s out of court statement is hearsay for the purpose ofproving agency by showing through Johnson himself,that Johnson had conferred with Hicks in Roberts theprevious Fnday If the record independently reflectedthat employees were aware that when Johnson returnedon Fridays to Roberts he frequently conferred withHicks then that awareness plus the knowledge thatJohnson participated in daily production meetings withmanagement coupled with the fact that it was Johnsonwho gave the maintenance crew its orders, might wellsupport a finding that employees could reasonably conclude that when Johnson spoke he spoke as Respondent sagent I cannot find agency here however because thereisan insufficient combination of factors to indicate thatthe employees could reasonably conclude that Johnsonspoke for managementHaving found that Johnson was neither a supervisornor an agent of Respondent during the fall of 1984 Ishall dismiss the three paragraphs of the complaint allegmg independent violations of Section 8(a)(1) of the Actbased on Johnson s statements 1514 Because of the conclusion I reach on the agency issue I need notsummarize this entire conversationwhich is made the subject of complaint paragraph 5B To the extent relevant I would credit Kinsel whotestified specifically and more believably over Johnson s denials (2 378)15 Complaint pars 5B E and F In view of this I shall not summarizethe evidence on these paragraphs As with that supporting pars 5B however I would credit Kinsel over JohnsonD The Discharge and Related Events1Gary Kinsel fired 18 October 1984a FactsAs previoulsly mentioned, Gary W Kinsel was hiredshortly before mid AugustKinsel testified that aroundthe first week of October he spoke to Johnson about getting a pay increase Although Kinsel was not certain, herecalled that Johnson said he would see what he coulddoWhen Johnson returned he told Kinsel that Kinselwould have to speak with Williams (1 29, 53 68-69)Kinsel (1 53 69) and Williams (2 321) agree that Williams,when Kinsel made his wage increase pitch, emphatically turned him down On 10 October Kinsel wentto Vice President Flessner, who Kinsel testified, talkedlikewe could work something out (1 29, 53) The evidence is rather disjointed on this topic, and it appearsthat around this same time Kinsel again went to Williamsand specified that he wanted an immediate increase of $1an hour plus another $1 per hour at the first of the yearor he was going to resign Williams again said no and reported the matter to Hicks (2 323) Hicks testified thatWilliams telephonically reported to him concerning Kinsel s wage request (3 410)The following day, 11 October, Hicks visited DuQuoin and he and Williams had a discussion with Kinselconcerning Kinsel s wage increase request Kinsel (1 53-54 72, 81) and Hicks (3 411) agree that Hicks offered animmediate increase of 50 cents and that Kinsel said thathe could live with that, or be satisfied with it 16 Theyagree that Hicks said he could not afford to have an unhappy employee on his payroll, and if Kinsel could notbe satisfied that Respondent would pay to move Kinselback to his home in Cuba Illinois 17 I credit Kinsel sversion that Hicks held out hope for more money laterAs the record reflects Respondent granted pay increases around 17 October retroactive to 1 October tomost of its Du Quoin employees (R Exh 8 3 511) Kinsel s increase of 50 cents raised him to $6 50 an hourSeveral of the increases for other employees were forsimilar amountsThe evening of 11 October Kinsel contacted a Teamstersofficialwho advised Kinsel to contact organizerMelvin Allen (1 28, 72) Kinsel contacted Allen and theyscheduled a meeting for the evening of Wednesday 17October, at the union hall in West Frankfort Illinois(1 29, 72) According to Kinsel who testified unpersuasively on this point he contacted the Union from desirefor protection and representation rather than based on amotivation for higher wages (172-73) I find that thedesire for higher wages weighed at least as much asother factors in prompting Kinsel to call the UnionAs earlier noted Kinsel was fired on Thursday 18 OctoberKinsel testified that during his last week he operat16Williams testimony on this subject is substantially different (2 328) Ifind his testimony that he personally informed Kinsel of the 50 cent increase on the shop floor with just the two of them present and thatKinsel said it was unacceptable to be unreliablei9Kinsel had moved from Cuba Illinois in taking the job with Respondent at Du Quoin HICKS OILS & HICKSGAS93ed a crane with the erection crew headed by Andy Long(1 61-62) At trial Kinsel testified that a fellow employeehad informed him that Pete Fiantaco, foreman of theconstruction crew, was spreading a rumor that Kinselhad informed Andy Long that Kinsel had said he wouldnot operate the crane unless he was paid $10 an hour(1 62, 78) Fiantaco was not asked about that subjectdunng his own testimony Kinsel testified that he did notmake thatstatementon 16 October or at any time, nordid he make any complaint to the Company aboutmoney after 11 October although he could not recallwhether he had complained about money to employees(1 56, 62, 73)GeneralManagerWilliams testified that a few daysafter 11 October it was reported to him that Kinsel wassaying he would not operate the crane unless he waspaid $10 an hour (2 329) Williams reported this to Hicksand they decided they could no longer afford Kinsel andweregetting tired of listening to him' (2 329) Hicksconfirms thatWilliams did report the statement attnbuted to Kinsel by Andy Long (3 412, 440-442) Long didnot testify I'sHicks concedes that he did not check the report withKinsel (3 442)Kinsel s denial that he ever stated hewould not operate the craneunlesshe was paid $10 anhour is contradicted by another witness of the GeneralCounsel, alleged discriminatee Richard A FosterOncrossexamination,Foster testified that during Kinsel slastweek of employment Kinsel complained to employees that his wages were not high enough, and concededthat Kinsel made a statement similar to the reported oneof not operating the crane for less than $10 an hour(2 297) 1 credit this testimony of FosterApparently it was late on 16 October that Williamstelephoned Hicks and they decided to terminate Kinsel,forKinsel (130) and Williams (2 331) agree that on 17October Williams asked Kinsel to resign Kinsel declinedWilliams made his request early on 17 OctoberWhenKinsel refused,Williams said he would have to fire himKinsel said he wanted the reason in writingWilliams declined to state a reason and said that the people upnorth (meaningat the headquarters in RobertsIllinois)would come down and talk to him personally (1 31)That same day 17 October Hicks prepared a termination letter for Kinsel and gave it to Vice PresidentFlessner to deliver (3 412) Flessner confirms that hetook the letter because he was going to Du Quoinanyway on 18 October (3 494)During his redirectexaminationKinsel briefly testifiedthat at some point on 17 October he confided to ButchJohnson that he had talked to a union representative andthat a meeting was scheduled for that evening (1 78) Ido not credit Johnson's denial of this conversation(2 379) 1918 The record contains very little evidence regarding Longs statusHicks testified that Long was involved with the steel work in the construction area (3 441) Thus Long possibly was an ironworker foremanfor a subcontractor He was not part of Respondent s supervision19 Some of the questions propounded by Respondent to its witnesseswere inthe form of Do you recall rather than a more direct formasking whether in fact a conversation statement or event occurred Insome of these instances the context makes clear that the witness does ofKinsel testified that at some unspecified time on 17 October following his conversation with Williams he had aconversationwith PlantManagerWalker in front ofWalker s office Respondent admits that Walkeris a statutory supervisorAccording to Kinsel, he asked forWalker's opinion as to the reason for Kinsel s problem "20Kinsel expressed an inability to understand thebasis of the problem, saying that a wage agreement (thewage increase agreement with Hicks) had been workedout earlier (132)Walker allegedly repliedJust between me and you, it's union activityAccording toKinsel,Walker added that he probably would lose hisjob if they" found out about it, but he would standbehind" the employees (1 33) 21Walker testified that he did not recall the conversationwith Kinsel (2 393, 397)Walker admits that earlier Hickshad told Walker he was not going to meet Kinsel s wagedemands (2 394), but it is unclear whether Hicks, as reported by Walker, was referring to Kinsel s 10 Octoberrequest for an immediate $1 an hour increase plus another $1 in January, or whether Hicks was referring tothe reported statement of Kinsel about $10 an hour tooperate the craneAs already mentioned, the evening of 17 October employees Kinsel, Scholebo, and Wininger met with unionorganizerMelvinAllen at Local 347 s hall in WestFrankfort, IllinoisWest Frankfort appears to be about25 miles or so from Du Quoin The three signed authorization cards at this meeting and obtained cards to distribute to the other employees At a later point I shall discuss thismeeting inmore detailAlthough Walker was less than persuasive I am notrequired to accept Kinsel s assertion that he had the conversation he described with Walker The chief problemis that it does not seem to fit very well into the space ofeventsThis is so even though there appears to havebeen some talk about union at the plant well before theone and onlyunion meetingof 17 October Thus Kinseltestified that about the third week of August he raisedthe subject of union representation with employee Wilhard Lee Wininger who told him which employeescould be trusted (1 22, 24) 22 Although Kinsel, as he testified, raised the subject with some other employees (presumably those who Wininger said could be trusted) theotherswere afraid to discuss it because of the threatHicks had made in June (1 71, 75) Alleged discriminateeRichard Foster testified that there were rumors of uniontalk even before October As already noted in mid September Johnson told Kinsel that Hicks had asked aboutfirmatively deny that the event ever occurred Thus some of the noanswers toDo you recall questions can be misleading and indeedunfair to the witness for it leaves the testimony open to characterizationas being weak and uncertain(regardingcredibility)An affirmative orotherwise strong denial of course is worthy of more weight in the credibility process than a weak I don t recallBut when the question isDoyou recalla negative answer is not automatically the equivalent of Idon t recall20 Kinsel presumably explained to Walker that Williams earlier hadgiven Kinsel the option of resigning or being fired21 Complaint par 5D alleges that on or about this date Walker toldan employee that Respondent had requested the employees resignationbecause Respondent was aware the employee was talking union22Wininger was not asked about this during his testimony 94DECISIONSOF THE NATIONAL LABORRELATIONS BOARDunion activities at the plant. I mention the Johnson refer-ence because it reflects that Kinsel was talking withJohnson and others about unions even before October.Johnson's remark is not binding on Respondent because,as earlier found, Johnson is neither a supervisor nor anagent.Kinsel even had a discussion with Vice PresidentFlessner about unions at one point, apparently in earlyOctober.Kinsel testified, on cross-examination, that onthat occasion he and Flessner discussed the possibility ofthe Du Quoin facility going union, and that Flessner saiditwas a matter of economics, that he wished it wouldnot, that it would put the Company in a bind, but that ifitdid, it would be out of his hands (1:70, 71). Flessnerwas not asked specifically about this during his own tes-timony, but he denied being aware of any union activityas of 18 October, when Kinsel was fired (3:495). To theextent that is an implied denial of Kinsel's description ofhis conversation with Flessner about a union at the plant,I reject it. Kinsel testified in a believable fashion on thispoint and I credit him.Before returning to a conclusion on the alleged con-versation of Kinsel-Walker on 17 October, there is oneother conversation allegedly occurring before Kinsel'sdischarge. Complaint paragraph 5C alleges that in earlyOctober Construction Crew Foreman Peter Fiantaco23"expressed to an employee the futility of electing to berepresented by a union, and impliedly threatened to dis-charge an employee for engaging in union activities."In support of paragraph 5C, welder Kelly Miller testi-fied that about 7 to 10 days before he signed his unioncard he had a conversation with Fiantaco regarding theunion (1:136).Miller signed his card on 18 October(1:132;G.C. Exh. 9). This places the conversation fromaround 8 October to about 10 or 11 October. Miller testi-fied that on this occasion Fiantaco walked up to him andsaid he had just left Williams' office, where he had askedWilliams what he thought about the Union and Kinsel.To this Williams reportedly replied that he did not carewhat Kinsel did, "this union stuff isn't going to get himshit." Fiantaco concluded by telling Miller that he, Fian-taco, had been a union member for years, but that theemployees should wait and see what Texaco has in mind(1:137). In answer to questions whether he could recallever having such a conversation with Miller, Fiantacoanswered no (3:461-464).The General Counsel makes no attempt to explain justhow this evidence fits into the sequence of events. Eventhough it is quite possible that the conversation occurredabout the time Kinsel was making his wage request-demand of $1 an hour now and $1 in January, that stilldoes not explain the tie-in with the union concept. Uniontalk, so far as the record shows, was sporadic. And thereisnothing to indicate that, in his conversation withFlessner,Kinsel had expressed himself as personally infavor of the employees bringing in a union. None ofFlessner's comments on that occasion reflecting animus.Moreover, Kinsel did not even contact the Union untilthe evening of Thursday, 11 October, and the unionmeeting was not held until the evening of Wednesday, 1723 Fiantaco is an admitted supervisor (1:6).October. There is very little evidence that during thedays around 10 October Kinsel was talking union. Thereisevidence that Kinsel's 11 October call to the Unionwas somehow reported to management. And even if"Butch" Johnson's conduct was binding on Respondent,Kinsel's notice to Johnson of the union meeting was theday of the meeting, or 17 October, well after the datespecified by Miller. The statement attributed to Williamsthrough Fiantaco would seem to relate to talking aboutneeding a union rather than to information that Kinselhad contacted a union and arranged a union meeting.Respondent argues that the statement, even if made,does not constitute an unlawful threat (Br. at 22). In thelimited context attributed to Williams here, Respondent'sposition has persuasion. Even if the allegations were dis-missed on the basis that it is nothing more than lawfulopinion, I still would have to consider it for its value inrelation to the questions of knowledge and animus as toKinsel's union activities.Weighing the evidence on this matter, I find Miller'stestimony unreliable regarding Fiantaco's alleged quota-tion of Williams. Accordingly, I shall dismiss complaintparagraph 5C without reaching the question whether thestatement, if made, would be unlawful.Returning now to consider the alleged Kinsel-Walkerconversation of 17 October, we need to refer again tothe earlier conversation Kinsel had with Flessner about aunion. Flessner said it was simply a matter of economics.On that point a suspicion could arise. Did Respondentdecide that it could not yet afford the economic burdenof a union contract at Du Quoin and decide to eliminateKinselwho, it knew through Flessner, had raised thesubject of a union at the plant? Did Respondent, byHicks or Flessner or Williams convey this attitude toWalker so as to provide the factual basis for the remarksKinsel attributes toWalker? The evidence is so tenuousand conjectural that it undermines Kinsel's credibility re-garding his alleged conversation with Walker.Moreover, Kinsel's testimony on his conversation withWalker sounds unnatural. There is no evidence that heand Walker were on particularly good terms or had everpreviouslyconversedon any subject.Why wouldWalker feel inclined to oppose top management so as tojeopardize his own job? Finally, the phrase "union activi-ty," attributed toWalker by Kinsel, sounded stilted andunnatural.Under all the circumstances, I find Kinsel'stestimony on this point unreliable, and I shall dismisscomplaint paragraph 5D concerning PlantManagerWalker.That brings us to the events on 18 October. Overcoffee before 7 a.m. on Thursday, 18 October, "Butch"Johnson asked Kinsel whether he had signed with theUnion. Kinsel replied that they had taken care of every-thing (1:44, 46). Kinsel testified that Kelly Miller andJeffery Scronce were seated at the other end of the tableabout 6 feet or so away, but that Johnson and Kinselwere speaking in a confidential tone (1:45).24 Johnson24When Miller and Scronce testified, neither was asked whether hehad overheard this exchange between Johnson and Kinsel. Respondentargues, in effect, that their failure to corroborate Kinsel warrants an ad-verse inference (Br. at24). 1 draw none because the evidence is moresuggestive that they did not hear than that they did. HICKS OILS & HICKSGASdenies the conversation (2 379) Kinsel testified in a morepersuasive manner, and I credit him over Johnson However, as Johnson has not been shown to be either a supervisor or an agent of Respondent, I shall dismiss complaint paragraph 5E which is based on this conversationAbout 3 hours later that same morning or around10 55 am, General Manager Williams called Kinsel intothe officePresent in the office were WilliamsVicePresident Flessner, and Kinsel (1 46-47, 2 330 3 494)Flessner handed Kinsel the termination letter from Hicksand explained that it was not Kinsel s work but the factthat Respondent could not meet his wage demands andkeep him happy and Hicks did not want him there if hewas unhappy (1 49 2 330, 3 495) Flessner added that Respondent might (in the future, apparently) need a goodman at Respondents Canton plant 25 Kinsel replied,John, don't give me that I know better than that(1 49) The text of the discharge letter from Hicks reads(G C Exh 6)Dear GaryI have concluded that I cannot meet your wagerequirementsYou are being paid an extra week tofind something that is to your likingIf you wish a letter of recommendation I will behappy to waste to anyone regarding your abilityRespectfully yours,HICKS OIL & HICKSGAS, INC/s/ C W HicksC W Hicks PresidentWhen Kinsel left the office and returned to the shoparea he encountered Johnson Richard Foster was at theshop table 8 to 10 feet or so away from them and, withthe noise in the shop, Kinsel aces not think Foster couldhear the conversation (1 51) 26 Kinsel testified that hetold Johnson he had been terminated, that he thought everything had been worked out, and he asked Johnson forhis opinionAccording to Kinsel, Johnson replied thatthere was another reason and Kinsel knew what it wasUnion said Kinsel Without speaking, Johnson smiled,raised his eyebrows, and nodded in the affirmative (1 52)Johnson concedes that a conversation occurred inwhich Kinsel came and shook Johnson s hand and thatwas about itThe balance of his testimony on this topicis (2 379-380)Q Did he [Kinsel] say any thing to you at thattime?A NoQ Did you say anything to him?A No He did have a letter he showed meQ What was that letter-what did the letter say?A I don t recallQ Did you at any time indicate that union activity was the reason he was terminated?A No25 Flessner described Kinsel as being a real craftsman (3 494)26 Foster was not asked about the conversation during his own testsmony as a witness for the General Counsel95Q At any time do you recall discussing with MrHicks the possible union activities of Gary Kinsel9A NoQ Do you recall discussing with Mr Hicks theunion activities of any employee?A NoWith a further question on directexamination, and aseriesof direct (rather thanDo you recall? ) questionson cross examination, Johnson affirmatively stated thathe had never discussed union activity with Hicks,Flessner, orWalker although he had discussed the subject with Williams after Kinsel's termination (2 380-381)He admits, however that after Kinsel s termination therewas a rumble around the shop on union activity(2 380)Kinsel testified on this conversation with more opennessand gave more specifics than did JohnsonBecauseKinselwas more persuasive than Johnson I creditKinselHowever because the evidence does not establishthat Johnson is either a supervisor or an agent of Respondent, I shall dismiss complaint paragraph 5FAlleged discriminatee Richard A Foster testified thatfollowing Kinsel's discharge, and around 18 or 19 October,Construction Crew Foreman Pete Fiantaco calledhim aside, told Foster that he, Fiantaco, was for theUnion, and cautioned Foster that if he signed with theunion, to do it secretly Kinsel had been fired, Fiantacocontinued, because he had teed to bring in a unionFoster also would be terminated if Respondent learnedthat he favored bringingin a union,Fiantaco warnedFiantaco concluded by urging Foster to bring a union inat that time because Hicks was not making any moneydust then and he did not want a union broughtin untillaterFiantaco expressed the opinion that a union campaign at that time could drive Hicks to his grave (2 283)Fiantaco denied this testimony only in part, saying thathe never told an employee that he was not against unionsor that the employees should wait before bringing in aunion, or that the union talk would drive Hicks to hisgrave (3 464 479)Foster testified in a straightforward manner, freely admitting unfavorable facts both regarding himself andKinsel By contrast Fiantaco testified in an unpersuasivemannerI credit FosterAccordingly as alleged in complaint paragraph 5G2, Ifind that on or about 18 October Fiantaco threatened anemployee that he would be discharged if Respondentlearned that he was engaging in union activities Paragraph 5G1 alleges an interrogation during, apparentlythe same conversation, and as no evidence was presentedconcerning an interrogation I shall dismiss paragraph5G1b Conclusion regarding KinselAlthoughConstructionCrew Foreman Fiantaco sstatements to Foster raise a suspicion that Respondentlearned that Kinsel had arranged a union meeting andfired him for it, I find that the evidence falls short of establishing a prima facie violation First, Fiantaco was notinKinsel s chain of supervision and he was not involved 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinKinsel s discharge Because of Fiantaco s indirect relationship I assign less weight to the remarks than I wouldhad Flessner or Williams, for example made the statements Thus, Fiantaco s comments could well have beenhis personal interpretation of bits of information he hadreceived rather than a reflection of a position he heardHicks Flessner, or Williams express behind closed doorsAs already noted any statements by Johnson are not attributable to Respondent because the evidence falls shortof establishing that Johnson was either a supervisor or anagent of Respondent during the relevant periodMore importantly, there is solid evidence that theevent(s) triggeringRespondents decision to dischargeKinsel was his reported statement that he would not operate the crane for less than $10 an hour Despite Kinsel s denial of this statement the testimony of alleged discriminatee Richard A Foster established that Kinsel didmake the statementAccordingly, I shall dismiss complaint paragraphs 6Aand F, which allege hat Respondent unlawfully discharged Kinsel2Kelly Miller laid off 26 October 1984a FactsOn 4 September, the day after Labor Day, RespondenthiredKelly G Miller as a welder forthe maintenancecrew (1 131) There is a question whether he was hiredas a regularor temporary employee Respondent laidMiller off on either 26 or 27 OctoberBefore summarizingthe details of Miller s employment I first shall address someallegationsthat bring thesequence of events forward from Kinsels terminationMiller testified that around 17 or 18 October Construction Crew Foreman Fiantacocameby where Miller wasworking inside the plantMiller inquired how Fiantacowas doing and theyengaged in some smalltalkFiantaco eventually raised the subject of the Union andstated that Hicks had alistof namesthat he was goingthroughAlthough Miller testified in a somewhat disjointed fashion on this topic, the implication of his testionmy is that the names on the list were those of unionsympathizers 27 Miller also testified that later that day orthenexthe observed Hicks and Fiantaco walkingthrough the plant lookingat a listof names and thenlooking at different employees (1 138 139) EmployeeRichardFoster testified that aboutthissame timearound 18 or 19 October he observed Hicks and WilHams walking around the plant looking at a piece ofpaper and pointing into the crowd of people (2 284)Foster did not see what was on the paper, but could seethat it did not look like an order (2 300) 28Miller further testified that aboutthis same time heand employee Jeffrey Scronce were in the shoparea cutting or threading pipeMillerobserved Fiantaco talking27 Complaint par 5J alleges that Respondent through Fiantaco thereby created the impression that employees union activities were undersurveillance by advising an employee that Respondent had a list of unionsympathizers28 Complaint par 5H alleges that Respondent through Hickswhilewalking through the plant created the impression among employee thatemployees union activities were under surveillancewith separate groups of employees and then conferringwith Hicks as they looked at a list Moments later Fiantaco came over and told Miller and Scronce that theunion talk was driving the old manmeaning Hicks socrazy that he was about to have a heart attack Fiantacoadded,He s old You guys ought to wait until he startsproducing some oil You ought to get at least 20 or 30men in herebefore you all start talking union stuffConcluding Fiantaco said that he Fiantaco, had been aunion man for many years that he knew what he woulddo,but you do what you want to do (1 140-141) 29Miller testified that as Fiantaco walked outside he followed him and observed Fiantacositting ina Lincolnautomobile talking with Hicks (1 141)Scroncewhowas stillemployed with Respondent atthe time of the hearing also testified concerning the 19October incident when Fiantacocametowhere theywere in the shop area According to Scronce, Fiantacospoke to Miller while Scronce threaded pipe on a noisymachine some 6 or 7 feet away Because of the noise, hisworking, and the distance between them, Scronce testafeed that he heard only one remark by Fiantaco which isthat right now is not thetimeto bring in a union (1 173-174, 175-176)Thereisnodispute that it is not at all unusual forHicks to walk through the plant carrying papers including sketches Fiantaco would make for him and checkingon the progress of the construction Hicks testified thatthe only time he ever carried a list of employees nameson a tour was when he was checking the work the employees on the list were doing that day (3 426) Hicksdenies ever discussing the Union on these tours withFiantaco or others (3 426) Fiantaco denies (1) ever carrying a list of names (2) knowledge of any union sympathizersand (3) ever telling Miller or others that theunion talk was driving Hicks crazy or to his grave(3 460 464) Williams did not address the subject of thetours with Hicks There is no dispute that itis not unusual for Hicks and Fiantaco to sit together in Hicks automobile as a place to confer away from the dust and thenoise during inclementweather (3 428 465, 466) BothHicks (3 429) and Fiantaco deny that they ever discussedunions or unionactivity of employees (3 466)IcreditMillerwho testified with apparent sincerityconcerning these allegations I do not believethe denialsof Hicks or Fiantaco for they did not testifyin a persuasive mannerAlthough Scronce s version of the one incident involving Fiantaco corroborates Miller in part only,that partis significantThereissomequestionwhether these incidents occurred on 18 or 19 October or possibly a few days laterEven though Miller (1 135 G C 9) and Scronce (1 167,G C Exh 11) signed theirunioncards on 18 October,the day Kinsel was fired it appears that Hicks was not atthe plant on 18 October On 17 October Hicks gaveFlessner the termination letter to deliver to Kinsel at DuQuoin the next day This does not mean that Hicks wasnot present on 19 October, of course and these incidents29 Complaint par 51 alleges that on or about 18 October Fiantaco ereated the impression among employees that their union activities wereunder surveillance HICKS OILS & HICKSGAScould well have occurred on that date a Friday It alsois possible that they did not occur until sometime the following week So far as theseallegationsare concerned,the difference of a few days is immaterial Thus, I findthat around 19 October 1984, Respondent, through theconduct of President Hicks and Construction CrewForeman Fiantaco unlawfully created the impressionamong its employees that their union activities wereunder surveillanceThe key to the unlawfulness is thatFiantaco told Miller about the list of union sympathizersand that Hicks was checking it Miller and the other employees were in no position to separate Respondents legitimate tours from itsillegaloneItwas Respondentwho tainted its own routine inspection tours, and therefore it was Respondents burden to remove the taintbefore undertaking another tour This, of course, it failedto do By Respondents creation of the impression of surveillance, it violated Section 8(a)(1) of the Act, as allegedWhen Miller was hired he was working at Willi Oil, apopular service station in Du Quoin, and he continuedworking (presumably part time) there during his employmentwithRespondent (1129, 142)BothWilliams(2 314) and Ffantaco (3 461) buy their gasoline there Onprevious occasions Miller unsuccessfully had inquired ofWilliams if Respondent was hiring (1 129) Apparentlyhe did the same with Fiantaco until on one occasionshortly before Labor Day Miller asked if Respondentneeded a welder In surprise Fiantaco asked if Miller wasa welder Miller replied that he had completed weldingschool,where he had earned allAs and a certificate,but he needed welding experience (1 130) Fiantaco reported this to Williams who, testifying that he needed awelder (3 315), contacted Miller Thereafter, Miller wentto the plant to see the work, expressed confidence toWilliams that he could do the work, and was hired byWilliams (1 130-131, 152)As for the term of employment Williams referred tothe available welding to be done (1 153, 2 315) Severaltimes after going to work for Respondent Miller askedWilliams if his job was permanent, and Williams alwaysansweredWere still looking into thatMiller concedes he never was told he was hired on a permanentbasis (1 153)However, around mid October or a bitlater,Flessner discussed with Miller the prospect of Miller s continuing to work after the construction was completed (1 149-150)Flessner even inquired of Millerwhether he thought it would be better for the employeesto be paid every week rather than every 2 weeksFlessner did not address this conversation during hisown testimonyMiller testified on Saturday 20 October, he workedhis other job at the service station About 6 p in Fiantaco pulled in and told Miller he had to talk to him(1142)Fiantaco said theOldMan" had called thenight beforeand again that morning30and wanted Fian30 As earlier discussed Hicks could have been inDu Quoinon Friday19 OctoberHe also could have returned to Roberts the same day andcalled Fiantaco from Roberts that evening and again the morning of 20October97taco to talk to Miller and his dadMiller,Fiantaco said,was up for Gary s job 31 that Miller could be making$250 to $300 a week and maybe more if Texaco alloweda raise for everyone in January (1 143)When Miller asked why he was being considered forKinsel s position, Fiantaco answered that it was becauseHicks had been watching Miller and that Hicks hadasked how good a boy Miller was, and that Hicks hadsaid that Miller was doing good work, which Fiantacoconfirmed to Hicks (1143)Miller inquiredwhy hewanted to speak to Miller s father, but at that point theconversation was interrupted while Miller serviced somecustomersOn resuming their conversation, Fiantaco said thatHicks had given that boy a job, a place to stay, moneytomove to Du Quoin, and all he had done was (usingprofanity the witness declined to repeat) messed it up(1 143) 32 Fiantaco added that he' (a reference to `thatboy,meaning Kinsel) would never come back to workatHicks OilAfterMiller serviced more customers, Fiantaco saidthatHicks wanted him to find out how Miller felt 3 aMiller asked about whatHe just wanted to know howyou felt about the whole situation,Fiantaco repliedMiller keptlisteningand Fiantaco repeated that Millerwas up for Gary s job and that He s going to talk toyou about everything next weekWhat about,'MillerinquiredHe [Hicks] wants to see how you feel, Fiantaco repliedMiller againaskedwhat about Comingcloser to his point Fiantaco remarked that he had been aunion manformany years, that Millers dad is a unionman and that Fiantaco knew how the elder Miller conducted himself but that the younger Miller should do ashe wishedMiller finally forced the issue by asking Fiantacowhether he was asking how Miller would vote on theUnionMiller merged this into a question asking that ifhe told Fiantaco he would not vote for the union whenitallcomes up, how would Respondent know becauseanyone could say he would not and then vote yes Millerconcluded his part by saying that he would do what hefeltwas right what was best for job security and whatwould earn him money because he was simply trying toget experience welding (1 144-145) Fiantaco ended theconversation with the statement `You just do what youwant but I know what I'd do You just do what youwantSix days later Miller was terminatedFiantaco testified that he recalled no such conversation and he denied evertellingMiller that Kinsel wouldnever return to Hicks Oil (3 461-462, 464) According toFiantaco, all Miller ever said to him at the station was toask when hewas goingto be put on steady, to whichFiantaco replied that he knew nothing about it (3 461)Hicks denied knowledge of any union activity by Miller91 Anobvious referencetoGaryKinsel s former position32 Thephrase that boy used inconjunctionwith the moving expenseand the earlier referencetoGaryisa clear referencetoGary WKinselas Miller had signed a unioncard on 18 Octoberfor employee John RScholebobut no one else saw him and Miller never engaged in any otheractivities or told anyone that he had signed(1 34-135 157) 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand denied discussing such with Flessner,Williams, orWalkerOddly, Fiantaco was not included in the listenumerated by Hicks, nor did Hicks specifically addressthe substance of Miller s testimony about his conversation with Fiantaco other than as his denial of knowledgeabout union activities by Miller operates as a denial ofeverything (3 419-420)Before reaching the issue of Millers termination andthe question whether he sealed his doom by not correctlyanswering Fiantaco s questions as CGC argues(Br at 28), we need to consider the foregoing conversation in conjunction with complaint paragraph 5K Thatparagraph alleges that on or about 20 October Fiantaco,atDu Quoin gas station (1) told an employee that hisunion activities were under surveillance, (2) threatenedhim with discharge for his union activities, and (3) interrogated him concerning his support for the UnionOn the latter issue there can be no doubt that if Milleriscredited, Fiantaco blatantly (with an initial weak attempt at being ambiguous) interrogated Miller expresslyon behalf of President Hicks and that such conduct wasunlawfulIclosely observed the witnesses as they testified IcreditMiller because he testified with apparent sincerityand in specific detail, including the interruptions by customers at the service station By contrast the testimonialdemeanor of Hicks and of Fiantaco was flat and unpersuasive, and I do not believe them I therefore find thatRespondent violated Section 8(a)(1) of the Act by Fiantaco s interrogation as allegedDo Fiantaco's remarks constitute even by implication,tellingMiller that his union activities were under surveillance')Do they constitute a threat of discharge becauseof his union activities? I do not find an implied statementof surveillance of union activities, nor do I find a threatof discharge Aside from the interrogation the essence ofFiantaco s remarks was a promise of promotion if he refrained from supporting the Union The promise wouldbe all the more clear if the evidence showed that Kinselhad been fired for his union activities, and I recognizethat on this record themessing upas to Kinsel s caseprinicipally means his $10 an hour wage demand to operate a crane However, the rest of Fiantaco s referencesfashion an image of concern about the employees bringing in a union,and Miller s response to Fiantaco at theservice station that 20 October demonstrates that is exactly the way he understood Fiantaco s message, andFiantaco s parting response served only to confirm Miller s understandingAccordingly, I shall dismiss complaint paragraphs 5K1(surveillance) and 5K2 (threat of discharge) for lack ofsupporting evidenceOn the other hand, after the conversation was elicited'34 Respondent did not object thatitwasimmaterialnor move to strike the testimony as unsupported by any pleadingMoreover Respondent didnot move that (CGC) state on the record that the GeneralCounsel would not seek a finding of unlawful promise94 FollowingCGC s announcementon the record that he was about tocover complaint paragraph5K (1 142)since itwas not alleged 35 Had such a motion beenmade, CGC might well have moved to amend the complaintFinally although Respondent did not cross examination Miller concerning the service station conversationon 20 October with Fiantaco it did fully litigate thematter by eliciting rebuttal testimony on the subject fromHicks and Fiantaco I therefore find that Respondentviolated Section 8(a)(1) of the Act by impliedly promising an employee a promotion with higher pay if he refrained from supporting the UnionBefore we reach Miller s termination, there is anotherincident of 20 October to cover Blender John R Scholebo testified that on Saturday 20 October, ConstructionCrew Foreman Fiantaco gave him a ride home fromwork During the trip Fiantaco said that Hicks36 wasallupsetabout the union and thinks the employeesshould wait a couple of years before getting a union because now is not the time (1 103) 37 Fiantaco denies eversaying that union talk was driving Hicks crazy or thatemployees should wait a few years to organize (3 464) Inote that he does not deny giving Scholebo a ride on orabout 20 October I credit Scholebo who testified in apersuasive fashion and with specificityI should note that Pete C Fiantaco s rather modesttitleof construction crew foreman is rather misleadingFiantaco is a retired general contractor who came out ofretirement 18 months ago to supervise construction additions for Hicks at Du Quoin Fiantaco s first work forHicks was in 1976 when,as a generalcontractor, Fiantaco constructed one of the plant buildings at Du Quoin(3 447-448, 458 483-484)When Hicks came to DuQuoin in October he frequently would confer with Fiantaco regarding the construction Hicks has invested heavily in the Du Quoin expansion and he looks forward toearning aprofit from the Texaco contract Because ofthe nature of Fiantaco's current work, and because of hispast relationshipas a generalcontractor for Hicks it isclear that Fiantaco enjoys a much closer relationship toHicks than the modest title of foreman suggestsWe now turn to Miller s termination Williams testifiedthat he hired Miller on a temporary basis to weld heatingcoils in certain oil tanks (2 314 315) 38 The oil would beheated by steam in the coils (1 155) The tanks rise 15 to20 feet off the ground (1 155) Some of the welding wasat such ananglethat the welder could not see the spotto be welded (1 155) The welding would be pressuretested for leaks (2 316), for leaks (of water) into the oilwould ruin the 15,000 gallons of oil in the tank (1 1562 317)Williams testified that some of Millers weldswould leak and that Miller had to reweld them (2 316)ssWhere both the General Counsel and the ALJ agree that certainfacts or theories are not in issue in the case it is error for anAJL to finda violation or rely on those facts or theones in reaching a decision in thecaseHerman Bros264 NLRB 439 440 fn 3 (1982)36 Fiantaco actually saidCW The record is clear that Hicks isknown by hisinitials34 This incident was not alleged in the complaint and the GeneralCounsel relieson itonly for purposes of animus (1 103)se Hicks testified that he gave Williams approval to hire Miller on apart time basis(3 418) Hicks classified it as part time because Miller alsocontinued to work at his service station job (3 418) The record does notreflect the hours Miller worked at either job HICKS OILS & HICKSGASMiller concedes this, but explains that the leaks were ofthe pinhole type, which are normal in welding (1 156-157)Williams testified that Art Simmons a technical advisor from Texaco, suggested that perhaps Respondentshould get a more experienced welder to do the job, andthathe,Williams,conveyed this message to Hicks(2 317) 39 It appears that Hicks set about to find a contractwelder and, according to Williams, on Friday, 26October, Hicks called and informed Williams that he hadfound a contract welder to send to Du Quoin and thatWilliams should lay Miller off (2 317-318, 3 417)Williamstestified that the contractor Hicks mentioned wasnot hired and that, instead, Plant Manager Walker hireda local welding contractornamedJessKennedy (2 318)In histestimony Hicks mentioned Kennedy, but not theother contractor he supposedly had hired In fact another local welding contractor named Russ McRae hadbeen hired and had begun work on Monday 22 October(148-49, 172-173)Williams testified that Respondenthad plenty of welding work (2 354)Miller testified that about 9 30 a in on Friday, 26 October,Williams informed Miller that he had some badnews They walked to the office where Flessner told himthat he had Miller s last check, that he was trying to cutdown on the overhead Miller asked if he had done anything wrong because he did not want to give Respondentas a reference and then behind Miller s back they say hewas not very good Flessner responded that the qualityof Miller s work had been splendidWilliams interjecteda reminder that he had not bothered Miller and that initself showed that Miller was doing all right Flessner restated that it simply was a matter of cutting down on theoverhead, and that Respondent had hired a contractwelder and that he was going to concentrate on a different aspect of the job (1 146-147)Flessner testified that before going to Du Quoin hehad studied Respondents financial records and discovered that the budget was a long way out of line andinterrible shape reallyHe testified that the decisionwas made to reduce overhead He recalls that it wasWilliams who, in his presence notified Miller of his terminationFlessner admits that Miller asked him whetheritwas because of his work and that hesaid,No, Kelly,it isn t because of your workWe re trying to reduceoverhead(3 496)Flessner denied knowledge of anyunion activities at the plant (3 496) Flessner also testifiedthat the recordkeeping at Du Quoin was bad then because there was only one employee handling it but Respondent finally got its inventory records computerized(3 498)According to Williams, in the office he notified Millerthat he was laid off, and he apologized for not being ableto give him a week's notice (2 319)Williams did not testifywhether he offered any explanation for the layoff Adischarge slipin evidence as General Counsels Exhibit18, and bearing the date of 10-27-84,' records thatMiller was `Laid Off becauseTemporary help welding-job completed39 Simmonsdid not testify99The form is signed by Williams The record does not reflect whether a copy of the form was tendered to Milleror whether it simply isan internalrecord of RespondentWilliams testified that the form is for Respondents benefit to check a date and that some of them do not show areason (2 363)Although in different words all three agree that Millerasked whether the termination had anything to do withtheUnion, or union rumors, to which Williams andFlessner replied in the negative and/or askedWhatunion' (1 47, 2 319, 3 496) As does Flessner, Williamsdenies knowledge of any union activities by Miller(2 319)In a dramatic difference with Flessner, Williams testafeed that the true reason Miller was terminated was because his welding was unsatisfactory (2 354)He concedes that he did not tell Miller this at the terminationinterview (2 354)Williams vacillated during cross examsnation whether the reason on the discharge slip would bethe true one, at first saying not necessarilyand thentestifying,Itwould be a true reason (2 355) Whenhanded the form for Miller, Williams identified his ownsignature and then denied that the reason shown on theform was the true reason (2 355) He disingenuously explained that the stated reason says job completed, andthatHis job was completed but our welding jobsweren t (2 355) He then reiterated that the true reasonwas unsatisfactory work, and that his testimony momentsearlier that the form contains the true reason was not anaccurate statement (2 356)b Conclusions as to MillerMiller testified with apparent sincerity, in a straightforward manner, and with a persuasive demeanor In contrastWilliams and Flessner were far from credible Thisisparticularly true regardingWilliamswho demonstrated a strong tendency to testify in a deceptive mannerand, indeed, in a self contradictory fashionFor thatmatter, Respondents defense as to Miller suffers becauseFlessner essentially confirms much of Miller s version ofthe discharge interview, yetWilliams testified that thereal reason was (in effect) not that given by FlessnerMiller (a need to reduce overhead but Miller s weldingquality was good), but a new one-poor quality weldingby MillerAlthough Respondent was not required to call Texaco s Art Simmonsas a witness,I am without the benefitof his testimony Similarly, while Respondent has nolegal burden to produce any of the records showing thatithas overspent its budget at Du Quoin (or more accurately that it suddenly discovered that its budget was interribleshape) such records could have helped in thecredibility resolution process I note that Flessner madeno attempt to explain how the budget would be helpedby hiringRussMcRae on Monday whileterminatingMiller and hiring Jess Kennedy 4 days later-particularlyifMiller was only temporary, as Respondent contendsAlthough Hicks testified that Kennedy carried his owninsurance, he did not say whether this was medical, liabilityor both (3 419) As to medicalinsurance,Respondent did not explain how much extra Miller, on a 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgroup policy, would cost But at his hire in rate of $5 anhour (2 315), one wouldassume thatRespondent wouldhave some monetary leeway before reaching the costfactor for a welding contractor Liability insurance (tocover the loss of a tank of oil) would be an economicsfactor I note however, that Hicks did not testify thatRespondent does not carry its own insurance coveringsuch a lossRegardlessof these factors however, the principal factremains thatIcreditMillerIndisbelievingHicksFlessner,Williams, and Fiantaco I find that Fiantaco, onor shortly after 20 October, reported back to Hicks thatto retain Miller on the payroll would mean that it wasretainingan employee who would vote union Thus,even though Respondent may not have known of Miller s unionsympathies before Fiantaco's testing of himon 20 October by Fiantaco's interrogation Respondentsatisfied itself of where Miller stoodAs found earlier, in June Hicks blatantly threatenedemployees with discharge if they sought to bring in aunion Hicks concedes that he quickly gets rid of disloyalemployeesRegardlesswhetherHicks equates unionsympathy in an employee to disloyalty to Hicks, as theGeneral Counsel argues, I find that Hicks gave the orderto terminate Miller because Miller appeared to be prounion I further find that Respondent's reason(1) to reduceoverhead and (2) because of poor quality work are contrived pretexts Indeed, the second reason borders onbeing an abuse of the Board s processes AlthoughFlessner did not expressly disavow the reason of unsatisfactory work, he certainly did not embrace it as a supplement to his own budgetary reason, and he freely admitted that he affirmatively reassured Miller on 26 October that the cause of the termination wasnotMiller swork (3 496) At the hearing Flessner did not assert thathe had lied to Miller on 26 October regarding the qualityof Miller s weldingUnder all the circumstances I find that Respondenthas not shown that it would have terminated Miller regardless of any union activities by himMoreover, othertemporary employees have been converted to regular orfull time ' Richard A Foster was so converted to fulltime in June 1984 (G C Exh 21) It also will be recalled that around mid October Vice President Flessnerpersonally askedMiller whether he planned to stay onafter the construction phase and Miller answered yesCiting cases that employees hired for an indefiniteperiod are included in the appropriate unit CGC arguesthatMiller s employment was for an indefinite periodrather than a temporary one and that he should be included in theunit(Br at 41) I see no need to addressthat issue for the evidence is clear that had Miller responded on 20 October to Fiantacoinan antiunionmanner Miller would have been promoted the followingweek to the position Kinsel had just been fired from Itherefore find that on or no later than 26 October Respondent would have promoted Miller to that full timeposition and in keeping with its past practice given hima wage increase Although the exact amount of the increase can be determined in the compliance stage I notethat at his conversion Foster was raised from $5 an hourto $5 75 (G C Exh 21) Accordingly the remedial orderwill require that Respondent not only offer Miller reinstatement, but that it offer to reinstate him on a promotion to a full time position effective on or no later than26 October and with backpay, plus interest, starting witha pay rate to be determined at the compliance stage3Everett L Bowlin terminated 25 October 1984a FactsAlthough Construction Crew Foreman Pete C Fiantaco and Everett L Bowlin had been friends for 32years it had been 20 years since they had last seen eachother when they met at a Du Quoin supermarket aboutAugust 1984 (3 448, 452, 457) During the ensuing conversation,Bowlin, a carpenter, inquired whether therewas a chance Fiantaco could get him a job Fiantaco saidhe would check with Hicks when it came time to buildthe forms for the anchor bolt piers On a Saturday aweek or so later Bowlin, accompanied by Fiantaco, cartied his application, which Fiantaco in the meantime hadgiven him, to Williams at the plant (2 213-214 3 449)Bowlinwas hired and began work the followingMonday (2 214) This was in August (2 235)Fiantaco testified that Bowlin was hired on a temporary basis for the construction work on the plant expansion (3 449) 40 Williams (2 343) and Fiantaco (2 454) eachtestified that he never promised Bowlin a permanent jobon the inside Bowlin testified that Fiantaco told him atthe hiring that Bowlin would work as a carpenter forhim, and that when it rained Bowlin would work inside(2 214)Thereafter, Bowlin testified, on the days rainedhe worked inside the filing oil drums, unlike the contractemployees (2 215-216) Bowlin concedes that no one toldhim he definitely would have a job on the inside afterthe construction was completed (2 235) However, it isundisputed that before the hiring Bowlin told Fiantacothat he was in dire need of funds because his wife wassuffering from cancer (2 232, 3 449)At the hiring Bowlin also informed Fiantaco that hiswife could not get insurance coverage because of thecancer Fiantaco responded that if Bowlin could get onpermanent that Respondent had good insurance, whichBowlin could get (2 232) 4 i Bowlin insists that on thatoccasion Fiantaco said he thought that after the construction jobwas completed he possibly could getBowlin a job inside the plant (2 233, 235) He further testified that on an unspecified date before Bowlin s terminationWilliams asked him what he was going to dowhen the job was finished and Bowlin replied he hopedtowork inside the plantWilliams responded that hethought that could be arranged (2 232 236)Fiantaco concedes that he told Bowlin he would putin a good word for him when the construction was completed if Respondent then needed anyone inside but heinsists that is all the discussion he had on the topic withBowlin and he denies ever talking to Williams about40 Respondent also employed various skilled craft employees on theconstructionwork on a contract basis and the parties stipulated thatthese contract employees are not part of the unit(3 471-476)41 At points during his testimony Bowlin checked a paper his wife hadprepared listing dates of events(2 230-234) HICKS OILS & HICKSGAS101Bowlin moving to an inside job (3 456-457) Fiantacostates that he did tell Williams of the medical conditionof Bowlin s wife and that he asked Williams, as a favortoFiantaco, to work Bowlin inside when the outsidework had a short day and that on a few such occasionsBowfin did work inside (3 457)Williams confirms that he did permit Bowlin to workinside a few times when it was raining as a favor to Fiantaco (2 342-343, 344, 345) However, Williams disputesFiantaco s statement that he never asked Williams to putBowlin on permanently Thus, Williams testified thatFiantacodidasked him to consider Bowlin for employment on the inside, but that he told Fiantaco he wouldnot hire Bowlin because most of the time when he observed him on the outside Bowlin was leaning on ashovel talking (2 343-344)On Thursday, 25 October, Bowlin was laid off He testified that in the office on that date, Fiantaco gave him awritten notice and told him that he was laid off Bowlinasked why, had he made someone mad Fiantaco repliedno, that it was from higher up (2 228) The text of the`Discharge Slip checks the Laid Off' box (rather thaneither the quit or fired boxes) and gives as the reason(G C Exh 20)Due to inclement weather conditions and reductioninworking force, Everett Bowlin temporary constructionworker, is layed off as of October 25,1984Respondents name is typed in the space fora manager ssignatureOn leaving the plant, Bowlin asked Williams why hehad been laid off, but Williams said he knew nothingabout it (2 228-229) Bowlin asked if it had anything todo with the Union, and Williams answered that he didnot think so (2 244-245)Williams denies that the subjectof union ever came up in a conversation between himand Bowlin, and he denies knowledge of any union activities by Bowfin (2 344)Fiantaco testified that theywere rained out thatThursday42 and as Hicks earlier had asked him to holdthe construction costs down, and because Bowlin onlyhad a few hours work left on the jobhe,Fiantaco decided to lay Bowlin off then even though the work of thelaborers would last a little longer (2 451) Fiantaco testifled that he told Bowlin it hurt to lay him off because heknew that Bow lin s wife was ill and they had been goodfriends for 32 years (2 452)Bowlin testified that on a Saturday he telephonedHicks and asked why he was laid off 43 Hicks responded42 Bowlin worked inside that morning after first being told by Fiantacothat there would be no work that day and that he should not report towork Saying he would check into the matter Williams allowed Bowlinto work inside (2 227)43 The Saturday following histerminationwas 27 OctoberBowlin testified that the Saturday he called Hicks was 3 November (2 229-230) Although there appears to be an unaccountedforweek in Bowlin s hearingtestimony causing one to wonder whether the actual date was Saturday27 October in his pretrial affidavit of 16 November Bowlin does accountin part for the week (R Exh 2 at 2) As discussed later Bowlin s pretrial affidavit was received for the limited purpose of a signature comparison I rely on the timeframe described in the pretrial affidavit simply asan aid in understanding the evidence adduced at the hearingthathe had done it,44 that he had nothingagainstBowlin, and that if there was any work he would talk toFiantaco and Bowlin would be called back (2 229)Bowlin has not been recalledWilliams testified that Bowlin was terminated becausehis part of the job was complete (2 358) Hicks initiallytestified that the construction work had not stopped evenas of the date of his testimony, and that an even biggerproject was about to begin (2 433) Moments later, however, he qualified this to say that the construction hadcontinued only spasmodically and thatwe except todo some construction this year " (2 438)Flessner testified that in the fall of 1984 (1) the billsand invoices reflected that Respondent was spending toomuch money on the construction (2) the overtime wasexcessive, (3) the budget was a shambles and (4) the recordkeeping at Du Quoin, because of a shortage of helpand the system not being computerized, was antiquated(3 497-498)Respondent offered no records to supportthis testimony, nor did Respondent call the one bookkeeper it then had, Betty Roberts, to corroborateFlessner s testimonyAlthough Respondent had no legalburden to produce supporting documents or testimonysuch would be of assistance in resolving credibility Inote that Flessner testified during the construction phasehe was at Du Quoin frequently sometimes a week at atime (3 505, 514, 516) In addition to Flessner s frequentpresence at Du Quoin, Owner Hicks testified that he visited the plant every week in October (3 421 422)Indeed, Hicks testified that he constantly discussed construction costs with Fiantaco during the fall (3 421)Flessner testified with an unpersuasive demeanor andI do not believe him It was clear that Flessner measuredhis testimony to conform to the strict loyalty standardexpected of him and of every employee, by Hicks Andgiven the frequency and duration of his visits to DuQuoin, and the weekly visits by Hicks the owner andpresident, I find it incredible in the extreme that the construction budgetwould suddenly have gotten out ofhandThis is not to say that Hicks never asked Fiantaco tokeep construction costs down I find, however, thatFlessner and Hicks kept a constant eye on expenses andthat at no point did Respondents construction budgetstray in any relevant degree from that which Respondenthad programedHicks denied knowledge of any union activities in general or by Bowlin in particular (3 413 418, 421) Fiantaco testified similarly (3 453)Williams denied knowledge of any union activity by Bowlin (2 344) Flessnertestified that the first suggestion he heard about activitieswas when Kelly Miller asked about it at his terminationinterview on Friday, 26 October (3 496, 497) Plant ManagerWalker testified that there were a lot of rumorsabout union cards, that in a small plant it is difficult notto hear the scuttlebutt that he heard some 8 or 10 menhad signed, and that it seemed he heard these rumorssometime after Kinsel had been terminated (2 394-396)44 Hicks testified that he authorized the termination for the reasonstated onthe notice (3 436) 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn October only two employees worked for Walker, butWalker testified that he gets around and talks to everyone in the plant (2 398)Walker testified that there had never been any management meeting held to discuss the Union, and he hadnot received any instructions such as do s and don'ts in aunion campaign(2 396-397) For thatmatter,on crossexamination, Hicks testified that as of the moment of histestimony he had never seen the petition, which theUnion had filed on 1 November in Case 14-RC-9907(3 430)More than that, he asserts that no one in his organization had told him about the filing, but in the samebreath he concedes that he is not too bad a supervisor(3 430) Hicks' phrase is more than an understatement-itis litotes It is clear that Hicks strives to keep close tabson everything of significance that is happening in hisplantsThis is particularly true regarding the Du Quoinplant in the fall of 1984The Union's petition seeks a unit of production andmaintenance employees, including truckdnvers,45 andshows the name of Moe Williams" as the employer'srepresentative to contact (G C Exh 2)By letter datedDecember 4, 1984, the Regional Director for Region 14 notified the Union's attorney thatthe petition was dismissed Copies of the dismissal letterare shown to (among others) the two attorneys representing Respondent in the instant hearing plus a copy totheDu Quoin plant The relevant text of thedismissalletter reads (G C Exh 3)The petition herein was filed on November 1, 1984An unfair labor practice charge was filed in Case14-CA-17715, involving the Employer in which itisalleged, inter alia, that the Employer has interfered with, restrained, and coerced its employees inthe exercise of their rights and has discriminated inregard to hire tenure and other conditions of employment against several of its employeesThecharge involving the Employer was carefully investigated and considered and, as it appears the Employer has engaged in conduct in violation of Section 8(a)(1) and (3) of the Act so as to preclude theconducting of a free and fair election a questionconcerning representation cannot appropriately beraised at this time I am therefore dismissing thepetition in this matter, subject to reinstatement ifappropriate upon the Petitioners application afterdisposition of the unfair labor practice proceedingsRespondent makes no contention that the Du Quoinplant never received a copy of the petition in the usualcourse of mailing by Region 14 I find that it did receivecopies of the petition and the dismissal letter in the usualcourse of the mail And notwithstanding Hicks testimony that he had never been told of the petition I find thathe was promptly informed of it, probably by Williams inearly NovemberBut I have gotten ahead of events Bowlin testifiedthat 18 October he signed one of the Union s authonza41 As will be discussed later the General Counsel would excludetruckdriverstion cards at the request of blender John R Scholebo(2 217-218, 239)A question was raised during the voirdire examinationconcerning whether the signature onthe card is that ofBowlin,and Bowlin s pretrial affidavitwas received in evidence for the purpose of a signaturecomparison (2 224-225, R Exh 2) The signatures aresimilar onthe two documentsBowlin concedes that no onefrom management was inthe vicinity when he signed the card and returned it toScholebo, that he never told anyone he hadsigned, andthat he never solicited anyone else to sign and that henever attended any unionmeetings(2 240-241) 46 Whenone employee inquired whether he had signed Bowlinreplied that it was no ones business(2 245)Nevertheless,Bowlintestified that some of the employees knewhe had signed (2 245)The General Counsel points to testimony by Bowlinthatwhen he was hired he was told by Fiantaco not tositaround talking to the other employees in the plant,and that Fiantaco added he definitely should not talkunion(2 215)Although this event falls well within thestatutorylimitationperiod, there is no complaint allegation based on it, and the General Counsel did not seek toamend the complaint to cover it Fiantacodenies tellingBowlin not to talkunion(3 453, 464) This bit of testimony leads us to Sunday, 4 November, when Bowlin telephoned FiantacoThe latteragreesthatBowlin telephoned him at home around that date (3 463)Complaint paragraph 5L alleges that on or about 4November Fiantaco in a telephone conversation told anemployee that the employee had been discharged due tothe employees union activitiesIn support of this allegation, Bowlin testified that when he telephoned Fiantaco on 4 November he related to him what Hicks hadsaid in their conversation of the previous day (2 231)Thus Bowlin told him that Hicks had said when therewas any work (construction presumably) he would talkto Fiantacoand Bowlinwould be recalled To this Fiantaco, Bowlin testified stated that he would talk to Hicksand Fiantaco added (2 231), I told you not to talk to theguys in the plantAccording to FiantacoBowlinsimply asked(again)whether Fiantaco was mad at him and why was he laidoff Fiantaco replied that he had nothing against Bowlinand thatBowlin waslaid off simply as a matter of economics to keep the costs downAnd that s the onlywords that was discussed on the telephone(3 463)Fiantaco denies that he told Bowlin that he had been discharged for his union activities (3 463) As earlier noted,Fiantaco also denies ever telling Bowlin not to talk union(3 453 464)Ifind that in August Fiantaco did tell Bowlin not tositaround talking with the employees inside the plantbut I also find that Bowlin embellished this with the partabout not talking union Having referred to Bowlin s pretrial affidavit, I shall note that in making the foregoingfinding I do not rely on the fact that Bowlin s pretrialaccount of the August conversation does not include the46 During the relevant period the only union meeting was the one conducted by Melvin Allen at the union hall on 17 October attended by employees Kinsel Scholebo and Wininger HICKS OILS & HICKSGASclause about not talkingumon,47 for the affidavit wasnot received generallyCiting certaincases,CGC requests that I consider assubstantive evidence paragraph 6 of Bowlin s pretrial offidavit (Br at 30) In paragraph 6 Bowlin asserts that onFriday evening, 2 November he telephoned Fiantaco totellhim he was going to call Hicks, and Fiantaco toldhim that he had work and would put him to work ifHicks gave the approval I decline to consider this pretrial statement not only because the affidavit was not received generally, but also because Bowlin did not testifyat the hearing about such a 2 November conversationand Fiantaco was not given a fair opportunity to addressthe issueAt one point Respondents counsel asked Fiantacowhether he had ever told Bowlin that there waswork to do at the plant and that he would talk to Hicksabout it (3 463-464) Fiantaco denied it and answeredfurther that he ahd nothing to do with the plant (that is,work inside the plant) The matter was not addressedfurther and, as mentioned, Bowlin did not address a conversation with Fiantaco on 2 November Accordingly, IrejectCGC's request that I consider as substantive evidente Bowlin s pretrial account of a 2 November conversationThere are a couple of other matters that bear on credibilityOne has to do with testimony about Bowlin swork initiative and carpenter skills and the second relates to a visit to the Du Quoin plant by Donald Moore,the secretary treasurer and business agent of LaborersLocal 644Earlier I noted that Williams testified that he toldFiantaco he would not hire Bowlin on a permanent basisbecause when he observed Bowlin he would be leaningon a shovel talking (2 344) 1 find that Fiantaco, as Williamstestified, did askWilliams to consider Bowlin forpermanent work on the inside I further find contrary toWilliams testimony that he did not reply in the negativefashion that he described Indeed, in line with Bowlin scredited testimony that Williams apparently a few weeksbeforeBowlinwas terminated told Bowlin that hethought a permanent job could be arranged for Bowlinfollowing the end of the construction work I find thatWilliams raised the subject with Bowlin (asking as earlser described what Bowlin was going to do after the construction work was over) after Fiantaco approached Williams on behalf of Bowlin, Fiantaco s friend of 32 yearsBut aside from the foregoing logical connection of thecredited evidence, the length to which Williams andHicks sought at the hearing to slander Bowlin s work mitiative and carpenter skills convincesme, in lightof theirwholly unfavorable demeanor, that Williams and Hicksare witnesses generally unworthy of beliefOn crossexaminationWilliams concedes that he knewnothing about the standards of Bowlin's constructionwork and that he did not know what Bowlin was supposed to be doing on that job (2 361) Williams also concedes that he did not base his opinion on Bowlin s workinside the plant on the few occasions he worked there(2 369)Williams based his opinion on his asserted obser4' The pretrial affidavit actually states that in August Fiantaco gaveno reason for telling Bowling not to talk to the men (R Exh 2 at 3)103vation that he generally saw him (outside) leaning on ashovel handle talking (2 370)Testifying that Bowlin was classified as a carpenter,Hicks volunteered that he thought he did it quite well asdid Bowfin (3 420) On cross examination he flatly statedthat Bowlin isnot qualifiedto be a carpenter (3 433) Hethen admitted that he had never personally observedBowfin s work and that his opinion was based onFiantaCo s giving him the low down (3433)48Whatever may be said about Fiantaco s denial of conversations about the union, or his denials of knowledgeof any union activity, I find that he testified truthfullywhen he denied the slurs against his friend s workingskills and initiativeThus, Fiantaco described Bowlin as afaircarpenter who, while not a polished" one,workedhardand whose overall work he related satisfactory(3 484-485)Moreover, Fiantaco testified that henevercomplained to management about Bowfin s work quality,quantity, or anything (3 485)In crediting Fiantaco, I expressly discredit the testimony of Williams and Hicks in which they untruthfullycharacterize Bowlm s work initiative and carpenter skillsIn addition to the Fiantaco ground, another reason Ireject the testimony of Hicks and Williams on this pointis that I do not believe them as witnesses generally Iaccept only portions of their testimony, which are inaccord with other credited evidence I find Hicks andWilliams to be witnesses who attempted to deceive meTheir demeanor while testifying was wholly unsatisfactory and it recalls to mind the words St Jerome pennednearly 1600 years ago49The face is the mirror of the mind and eyes without speaking confess the secrets of the heartThe second credibility matter to be addressed at thispoint relates to the visit of Donald Moore to the plantFiantaco, on cross examination, testified that in aboutOctober a man came to the jobsite and, identifying himself as the business agent for the Laborers Union, askedFiantaco to walk through the plant with him (3 480-481)Testifying that although he did not know why Moorewould so request, Fiantaco nevertheless agreed and theydid so After the tour Moore then got in his stationwagon and left Fiantaco denies that they conversedabout the Laborers organizing the Du Quoin facilitythat the employees were considering forming a union,and saying that he would prefer the Laborers over theTeamsters (3 480 481-482)Called as a rebuttal witness for the General Counsel,Moore testified that his visit occurred when he, wearinghisLaborers hat, stopped to speak to a cement finisherhe knew A man in a suit and hat approached them and48 Hicks actually said he received the low down from Bowlin s supervisorEarlierHicks identified that supervisor as being Fiantaco(3 421)Williams concedes that Fiantaco not he was Bowlin s supervisor(2 359)49 St Jerome Letter 54 par 13(394 A D) Fremantle The PrincipalWorks of St Jerome6 The Nicene and Post Nicene Fathers2d Series(1979) as slightly modified inBartlett s Familiar Quotations128 8 (15thed 1980) 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe cement finisher introduced the two (3:519-520). Theman inthe suit was introduced as Pete Fiantaco (3:520).As the construction workers resumed their tasks, Fian-taco and Moore stepped back and began conversing.During their conversation Fiantaco said he had workedwith the Laborers before,50 that there currently was or-ganizinggoing on involving the Teamsters, and that hewould prefer the Laborers (3:520). Moore gave him hiscard and wrote the name of an International vice presi-dent who would have to be contacted since the plantwas about 2 miles outside Moore's jurisidiction. Fiantacosaid, "We got two weeks." (3:523-524) Fiantaco said hewas Respondent's public relations man, had workedyears for Hicks Oil,51 offered to and did take Moore ona tour of the plant, and even introduced Moore in theoffice (3:522).After leaving, Moore contacted his superiors, and afterabout 3 weeks he received approval to organize theplant, but when he contacted some of the employees helearned that the Teamsters was engaged in organizing sohe just "backed off." (3:524).IcreditMoore's version of the visit over the differenttestimony of Fiantaco. Fiantaco's version of Moore drop-ping out of the blue to ask for a tour is enough of acredibility strain, but if a business agent did such, andFiantaco consented, then surely the subject of organizingwas mentioned. Why else would a union representativestop at a jobsite or a plant? The only other plausiblereason is that given by Moore-he stopped to speak withsomeone he knew. From here, I find, events developedas described by Moore.Ido not overlook a logical wrinkle in Moore's version.Thus, if he "backed off" 3 weeks later on ascertainingfrom employees that the Teamsters were organizing,why did he not withdraw when Fiantaco told him thesame thing on the initial visit? As we know, TeamstersLocal 347 filed the petition in Case 14-RC-9907 on 1November. It is quite likely that Moore's second visit oc-curred sometime in November, and that Moore, onlearning that the Teamsters' campaign already resulted ina petition being filed, decided to back away.Although Moore placed the date of his visit around 1October (3:519), he testified on cross-examination that hebased this timeframe on an estimate from employees(3:527), and there is evidence adduced during Respond-ent'srejoinder by Flessner, regarding timecards, detract-ing from the reliability of the employees' estimate.Moore's second visit probably occurred before the dis-missalletter of 1 December. Thus, the initial visit, I findoccurred before Respondent received, in early Novem-ber, its copy of the petition, and the second visit tookplace 3 weeks later, but at some point after 1 November.Thismeansthat the second visit could have been as lateas 18 or 20 November or so, and that the initial visitcould have been aslate aslateOctober. Thus, I find thatMoore's testimony, standing alone, fails to establish that50 Fiantaco concedes that in the past he has been a member of the La-borers as well as the Carpenters and United Mine Workers(3:447).51 Fiantaco,then a general contractor,erected a building in 1976 forHicks, and on occasion Fiantaco, who takes pride in his work, goes inthe plant to inspect the structural steel to see how it has held up since1976 and to see how it looks after 8 years(3:447,458, 484).Fiantaco and Respondent knew of the Teamsters' orga-nizing as of the date of any of the discharges.On the other hand, the credited testimony of Mooredoes further detract from Fiantaco's credibility. Asidefrom Fiantaco's version simply being rejected, Moore'scredited version shows that Fiantaco, contrary to his tes-timony that he never knew about any organizing, in factdid know about it no later than late October. AlthoughFiantaco's knowledge is imputed to Respondent, it isclear from my other findings regarding the close controlmaintained by Hicks and Flessner, that Hicks andFlessner, and thereforeWilliams, possessed the sameknowledge as Fiantaco no later than late October.Indeed, it is more likely than not that Fiantaco receivedmuch of his knowledge from Hicks rather than knowl-edge flowing from Fiantaco to Hicks.b.Conclusions as to BowlinDid Fiantaco's 4 November statement to Bowlin, "Itold you not to talk to the guys in the plant," equate totellingBowlin, as alleged in complaint paragraph 5L,that he had been fired because of his union activities? Ifind the answer to be yes.First, the reason given for Bowlin's layoff-to reducecosts because budget exceeded-is based on the testimo-ny of Hicks and Flessner, and neither is worthy of belief.Moreover, in their zeal to impugn the carpenter skills ofBowlin and to paint him in the image of a goofoff, thecredibility of Hicks and Williams assumes the function ofan algebraic negative. It is well settled that when thereason advanced is false, it may be infered that the realmotive is a different and unlawful one where, as here, itmay reasonably be concluded that the motive sought tobe concealed by the false reason is unlawful.ShattuckDenn Mining Corp. v. NLRB,362 F.2d 466, 470 (9th Cir.1966).The falsity of the reason, along with the "I told younot to talk to the guys in the plant," plus my disbelief ofthe denials by Hicks, Flessner, Williams, and Fiantaco ofknowledge of union activities, all combine to establish af-firmatively that it had been reported to Respondent thatBowlin was a known, or suspected, card signer. As thestatements of Fiantaco to Kelly Miller reflect Hicks' per-sonal desires, as Hicks wanted time for the Du Quoinplant to make some money under the Texaco contract, Ifind that Hicks viewed union activities at the Du Quoinplant as personal disloyalty to him. Hicks was explicit inhis testimony that he will not tolerate a disloyal employ-ee.In light of the foregoing, and all the record, I find thatRespondent violated Section 8(a)(1) of the Act by Fian-taco's statement to Bowlin on 4 November, and that Re-spondent, with knowledge, or suspicion, that Bowlin hadsigned an authorization card for the Union, fired Bowlinon 25 October because of that knowledge or suspicion,thereby violating Section 8(a)(1) of the Act, as alleged.I further find that when Fiantaco laid off the remain-der of his construction crew about Friday, 30 November(3:451), that Respondent would have transferred Bowlintowork inside the plant starting about Monday, 3 De-cember. Bowlin was earning $6 an hour, and I shall HICKS OILS & HICKSGAS105leave to the compliance stage the determination of whatpay increase he would have received for promotion to apermanent employee4 Richard A Foster discharged 29 October 1984a FactsRichard A Foster was hired in July 1983 by ConstructionForeman Fiantaco as a part time employee(2 280, 290)He was promoted to full time in late June1984, the same day Hicks introducedMoe Williams tothe Du Quoin employees and was given a pay increasefrom $5 to $5 75 an hour (2 281, G C Exh 21) It appears that around the time of his conversion to full time,Foster began working on the maintenance crew forButch' Johnson and Williams (2 274) Foster was termsnated 29 OctoberAppearing to be in his mid twenties, Foster has had adunking problem for some time He concedes that Fiantacowho knows Foster s father, told the son, at the timeFiantaco hired him, to stay out of trouble for he wasgiving Foster a chance by hiring him (2 291) For abouta year Foster appears to have avoided any significant difficultyBeginning in July, however, Foster began havingattendance problemsTimecards reflect that he missedwork on 19 and 30 July, 20 August, 4, 6, and 25 September 8 October, and, finally 23-26 October In addition tomissing these days, Foster was tardy five times between29 August and 22 October There is no showing thatother employees had similar attendance problemsFoster admits that at one point, apparently the 25 September absences, he called in sick even though he reallywas hung over Williams, who learned the truth fromfamily sources told Foster that he was tired of Fostersmissing all these days of not calling in, that he did notwant it to happen again, and that if it did he would fireFoster (2 293-294 301 337)Around this general timeframe Foster was convictedof driving while intoxicated (2 288) He had to pay a fineand serve time in jail However, the authorities permittedFoster to serve his jail time on weekends, and the lastthree weekends Foster was employed by Respondent hespent in jail (2 288 289) Foster credibly testified andWilliams does not deny that he showed Williams thecourt papers describing the DWI conviction the fine,and the service of jail time on weekendsWilliamswhohad taken the papers returned them to Foster later thesame day without comment (2 292-293) Both Foster(2 292) and Jeffery Scronce (1 177) testified that Foster sdrinking problemsDWI conviction and weekend jailtime were facts of common knowledge at the plantOn Tuesday 22 October Foster called in sick and hedid not work the rest of the week (2 284) AlthoughFoster did not specify in his testimony it appears that hedid not call in that Wednesday, Thursday or FridayFoster visited a doctor during this absence and secured astatement from the doctor stating that Foster had visitedhim on that date, 26 October and that Foster wasunable to work (2 285, G C Exh 17)When Foster reported to work on Monday, 29 OctoberWilliams called him into the office and informedFoster that he was terminated At that point Foster attempted to hand Williams the doctor s slip, but Williamsrefused to take it, saying that the matter was out of hishands and was from people higher up (2 285-286)Williams testified that he telephoned Hicks and reported to him concerning Foster s problems with attendanceand concerning his weekend jail time According to WilHams, Hicks said he did not want a jailbird on his payroll(2 338)Williams did not specify when this conversationoccurredHe further testified that at, apparently, a laterpoint, and during the final days of absence by Foster,Hicks telephoned and instructedWilliams to terminateFoster (2 339-340) Hicks confirms that he so instructedWilliams (3 417) Both deny knowledge of any union activity by Foster (2 340-342, 3 418)At his termination Foster told Williams that he wantedto talk with Hicks (2 286) The evidence is skimpy on thethis point, but Foster also testified that at some point hedid talk with Hicks and that Hicks told him he drank toomuch and that he did not want Foster working up high(2 299) The working at heights is a reference to the undisputed fact that a "few weeks before he was terminated,Foster dropped a pipe wrench from a scaffold because of oil on his hands (2 294) Foster credibly testifiedthat all employees drop things on occasion (2 294) Hickstestified that although the insurance carrier did notcancel the policy because of Foster s situation, Hickscould not take any more chances on this safety factor(3 416-417)Although Fostersigned a unioncard on 18 October ina restroom at the request of John R Scholebo (2 275-276,G C Exh 16) he admits that he never solicitedanyone tosign a unioncard that he never attended anyunion meetings and that he never told anyone in management that he had signed a card (2 297-298) There isno direct evidence that Respondent was aware or believed that Foster had signed a union card The chiefevidence even approaching a showing of animus towardFoster is his testimony previously discussed and credited, that following Kinsel s 18 October discharge, Fiantaco told Foster that he would be terminated if Respondent ascertained he supported a unionb Conclusions as to FosterFashioning a theory of unlawful discharge from severalcircumstances, the General Counsel argues that Respondent really fired Foster because of his union supportIncluded in this argument is the fact that Foster as didmany but not all employees, received a pay increase (theraisesvaned in amounts) on 17 October retroactive to 1October 52 The General Counsel contends that Respondent relies on grounds previously known or tolerated, andthat the timing of Foster s termination following soclose to his union activity and to Fiantaco s warning, addup to a finding that but for the union campaign, Respondent would not have discharged Mr FosterI previously have found Hicks and Williams to be witnessesunworthy of belief except when corroborated bycredited evidenceNeither testified in a straightforward52I specifically do not believe Vice President Flessner who testifiedthat Foster s October wage increase was not based on ment (3 500) 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfashion regarding the shortcomings of Foster and this isparticularly true regarding the timing and content of thedecision conversation (or conversations) Some of thegrounds advanced ring exceedingly hollowFosterdropped a wrench once, and that occurred a fewweeks before his termination before Fiantaco s warningto him, and before the October decision to grant him apay increase Others also drop tools Fosters attendancewas bad, but he had been missing days since July MoreoverWilliams was aware of the DWI conviction andthe weekend jail time for several weeks before the termination In view of Hicks tight control over his companyand his weekly visits to Du Quoin I find that Williamspromptly advised Hicks of Foster s problems with thelaw and took no action until after the union activitybegan and Kinsel was firedNevertheless, Foster s own testimony reflects that Wilhams warned him, about 25 September, that he wouldfirehim if he repeated his attendance problems Although Foster did miss another day, 8 October, withoutbeing fired'53 it isreasonable to assume tnat when Fostermissed 4 days in succession, and called in on the first dayonly that Williams had endured all he could stand This,Ifind is the reason Respondent discharged Foster Theother reasons advanced are nothing but embellishmentsadded as makeweights Frequently makeweight reasonsmask an illegitimate motive In this case, I find, theyreally obscure the actual, and lawful, motive Accordingly I shall dismiss the complaint to the extent it allegesthatRespondent violated Section8(a)(1) and(3) of theAct by discharging Richard A FosterE Postdischarge Conduct by HicksTwo incidents involving President Hicks, postdatingthe discharges have a matenal bearing on the issues, andIhave considered them in making my findings As thesecond incident is not alleged in the complaint, CGCrelies on it only to show animus and motivationBlender John R Scholebo who was still employed asof the hearing, testified that at some point in NovemberHicks telephoned him at home and asked if Scholebo stillwanted a union at Du Quoin When Scholebo replied nothat he had never wanted one, Hicks expressed the opinion that the Du Quoin employees did not need a unionHicks then asserted that no one was going to come inand tell him how much to pay his employees He furtherasserted that he knew Scholebo was one of those whohad signed a union card Scholebo, saying he would notlie, admitted that he had signed Hicks stated that Scholebo was one of Respondent's best men but now you reout there hanging in left field (199-1()0)5453 Itispossible thatWilliamswarning came after the 8 October absence rather than following the absence of 25 September54 Complaint par 5M alleges that on or about 18 November 1984Hicks by telephone (1) interrogated an employee concerning his unionactivitiesand (2) created the impression that his union activities wereunder surveillance The allegation does not include a threat of dischargealthough it could be argues that Scholebo s testimony establishes one inHickswords that Scholebo was now hanging in left fieldThosewords convey the message that Scholebo has jeopardized his job by hisunionactivities and that his good work was insufficient to save his jobAccording to Hicks Scholebo called him at homearound 18 November and expressed doubt that his jobwas secure Hicks assured Scholebo that he had nothingtoworry about, to continue his work, and to forgetabout everyone elseWhen Scholebo seemed relieved tohear thisHicks added that Scholebo was earning apretty goodwage Hicks denied saying anything abouta union or even knowing anything about union activitieseven at this late date (3 426-428) 55I credit Scholebo who testified with far greater believability than did Hicks I therefore find that on or about18November Respondent violated Section 8(a)(1) of theAct when President Hicks interrogated Scholebo concerning his union sympathies and when Hicks askedScholebo if he still wanted a union, thereby creating (ortending to create) the impression of surveillanceScholebo also testified that around late January 1985Hicks, during one of the presidents visits to Du Quoincalled him into the office asked why Scholebo wanted aunion in the plant, and told him that no union was goingto come in and tell him what to pay his employees(1 104-105) Scholebo responded by saying that the Laborer's representative 56 reported that Pete Fiantaco hadtold him that the Company does not want the TeamstersUnion and prefers the Laborers This statement by Scholebo had an incendiary effect on Hicks, who exploded inan ominous display of antiunion animus by pounding hisfist on the desk while profanely exclaiming (1 105)I don t want no goddamned union in hereAlthough Hicks denies any 1985 conversation withScholebo in which the Union was mentioned he doesnot address whether there was an incident in which hepounded his fist on the desk while talking with Scholebo(3 428) I credit ScholeboNo complaint allegation covers the foregoing incidentCGC relieson itonly to show that Respondents animusis a longstanding condition that still persists and that theincident graphically demonstrates the need for a bargaining order because it would be impossible to conduct afair representation election (1 104 Br at 20)F TheRequested Bargaining Order1IntroductionThe General Counsel seeks a bargaining order To determine whethera bargainingorder is an appropriate remedial order in this case I must resolve certain issuesFirst,what is the appropriate unit? Second did theUnion obtain card signatures from a majority of the employees in the appropriate unit? Third, even if a majoritysigned cards, was the majority reduced to a number lessthan half by reason of taint? Fourth, if Respondents taintarguments fail, do the violations found fall in that cate15 Unlike Vice President Flessner whoat least concedes thathis firstinkling of any union came from a statementKelly GMiller made whenFlessner terminated Miller on26 October (3 496)Hickswould have mebelieve that his own ignoranceof anyunion activities is absolute55 An apparentreference to Donald Moorethe witnesscalled by theGeneral Counsel during therebuttal stage HICKS OILS & '-IICKSGAS107gory of serious unfair labor practices that indicates a bargainingorder is an appropriate remedial order?2The appropriate unitAlthough they differ on some inclusions and exclusions the parties agree to the same 18 employees asbeing the pool of possible inclusions in the appropriateunit as of 18 October At the hearing the parties stipulated that 12 of the 18 should be included (1 201-207)These 12 areDavidBrocailleMichaelW DalmanRichard A FosterEdward F GoekeMichael EHamptonGary W KinselRicky NippeMichael W RatajczykJeffery RobertsJohn R ScholeboJefferyW ScronceW Lee WiningerKinsel wasnot discharged until the morning of 18 OctoberAs most of the cards were signed after Kinsel wasfired, and as I have found that Kinsel was not unlawfullydischarged, it is clear that Kinsel may not be counted intotaling the number in the unit Accordingly, Kinsel scard may not be countedin ascertainingmajority statusThe parties also agree, and the evidence supportsthem, that blender Jerry Aaron, who began work on 9October, should be included in the unit By subcontracting Kinsel and adding Aaron, the agreed inclusions stillnumber 12The General Counsel also would include Everett LBowlin, Kelly G Miller and Andy J Queen Respondent would exclude Bowlin and Miller as temporary employees and Queen as a student Previously I have discussed the status of Bowlin and Miller and found thateach would have been made a permanent employee butfor his unlawful discharge I therefore shall count themas part of the appropriate unitAt the time of the hearing Andy J Queen was a seniorin high school who was working for Respondent as partof a vocational educational programWilliams gradesQueen on his work and the school in turn gives Queenschool credits (1 185- 186)Queen first worked for Respondent during the summer of 1983 During the summerof 1984 he again worked for Respondent on the construction crew In the summer of 1984 Queen received apay increase to $5 an hour (1 188) However, he does notreceive the fringe benefits other regular employees do(1 188) In September 1984 Williams transferred Queen towork inside the plant, where Queen has continued toworkOn the inside Queen works from 1 to about 7 p inand sometimeslater, for a total of about 30 to 35 hours aweek (1 181,188) The regular employees work from 8a m to 4 30 p in and Queen is the only employee whoworks the shift he has(1 188-189)From 1 p in to 4 30p inQueen works on whatever jobs Williamsassignshim to and after 4 30 p in he performs janitorial work(1 180)Although he understands that his job will notcontinue after his graduation from high school, he hopesto obtain a permanent job from Respondent after hegraduates (1 186-187)Relying on cases such asHearst Corp, 221NLRB 324(1975) the General Counsel argues for inclusion on thebasis that Queen works nearly as many hours as the regular employees has a pay rate as high as at least one ofthem (Dalman), performs unit work some of the timecleans up the work area the balance of his time, andshares a community of interest with the regular employeesCitingTaft Broadcasting Co,226 NLRB 540 (1976),and similar cases,Respondent contends that Queenshould be excluded because he has no reasonable expectation of continuing employment and no sufficient community of interest with unit employeesThe issue is close because Queen did not share fringebenefits or have any firm prospect that he would be employed after graduationNevertheless, because of thegreat number of hours Queen was working during therelevant period, that he was earning pay in the samerangeas acknowledged unit employees, that he workedalongside unit employees for several hours each day andthen cleaned up the work areas, and in the absence ofany evidence that the school exercised any substantialdegree of control over Queens employment, I shallcount Queen as being a member of the Union as of 18October on the basis that Queen s status with Respondent at the relevant time was more employment relatedthan it was educationalInclusion of BowlinMiller and Queen brings the unitcount to 15With Kinsel excluded because of his discharge, two employees of the original pool of 18 remainindisputeThe twoaremaintenanceman Edward DButchJohnson and truckdriver William D Rice Ipreviously have found the evidence insufficient to establish that Johnson is a statutory supervisor The GeneralCounsel contends that neither Johnson nor Rice shares asufficient community of interest with the unit employeesAs to Johnson, CGC points to the fact that Johnson fallsin a special category in that he is not on the Du Quoinpayroll, but in fact is on the payroll of one of Hicksother firms that Johnson keeps his own time and thatHicks testified that Johnson does not report to anyone atDu Quoin and that Johnson s orders come from Roberts Illinois(3 409) Although Johnson testified that hereports toWilliams (2 374) he later conceded that hisboss is Cotton Fritchley at Rocket Supply Corporation(2 383)It isclear that Johnson is a loaned employee of RocketSupply Corporation a subsidiary of Respondent andthatHicksassignedJohnson to Du Quoin on a temporary (although indefinite) basis to provide the technicalexpertise in the area of piping and maintenance Eventhough Johnson functionsas a leadmanatDu Quoin, cooperateswith the localmanagementthereand worksclosely with unit employees, his essential and permanenttiesare to the subsidiary whose payroll he is on andfromwhom he receives his orders If Johnson is amember of any unit it would be a unit at Rocket SupplyI therefore shall not count him as part of the Du QuoinunitIn arguingthat Rice should be excluded from the unit,CGC points to the admission of Williams who supervisesRice that Rice spends at least 95 percent of histime performing his over the road truckdnving duties 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith the other 5 percent working at whatever job he isassigned inside the plant (2 347)ConstructionCrewForeman Fiantaco testified that the only work he everobserves Rice performing other than driving is washingor maintaining his vehicle (3 482) Fiantaco adds, however that he does not know whether Rice ever worksinside the plant (3 483) Vice President Flessner testifiedthat Rice works inside the plant on production work upto 50 percent of his time (3 512-515) 57 Rice punches atimeclock, is paid hourly and works generally the samehours as the other employeesTruckdriver Rice spends an average of about 5 percent, or a little more, of his time performing productionwork, he is paid hourly, punches a timeclock as otherunit employees, shares the same benefits, and is supervised by Williams who also is over most of the production workers I find that he shares a sufficient communityof interest with the other employees to be included inthe unitAccordingly, I find the appropriate unit to be described asAll production and maintenance employees employed by Hicks Oils & Hicksgas Inc, at its DuQuoin, Illinois facility, including truckdnvers butEXCLUDING office clerical employees professional employees, guards and supervisors as definedin the ActThe addition of Rice brings the final tally for the unitinclusions to 16, with 2 exclusions (Kinsel and Johnson)Thus, I find that as of the signing of the last authonzation card on 18 October, the appropriate unit includedTerry AaronEverett L Bowltn*David BrocailleMichael W Dalman*Richard A Foster*Edward F GoekeMichael E Hampton*Kelly G Miller*Ricky NippeAndy J Queen*Michael WRatajczyk*William D RiceJeffrey RobertsJohn R. Scholebo*JeffreyW Scronce*W Lee Wmmger*The 10 whosenames aremarked with an asterisk, withKinselmaking 11 arethe ones who signed union authorization cards during the 2 day period of 17-18 OctoberRespondent argues that the cards of Bowlin and Scronceshould not be counted because someone else dated thecards 18 October However Scronce testified in a positive fashion that he knew the date of his signing was 18October (1 170) I find that Scronce signed his card on18 OctoberBowlin testified that someone else, he presumes it wasScholebo dated his card, which he signed and (the sameday) returned to Scholebo (2 221-223 239) During hisown testimony, Scolebo failed to includeBowlin s namein the list of those he gave cards on 18 October (1 93-94)HoweverW Lee Wininger testified that he received the signed cards from Scholebo and Michael Ratajczyk on 18 October to pass on to Union Representa67 The 50-percent figure relates to a single week and Ifind thatWilhams ratio of 95 to 5 is the more credible and the more accurate figuretiveAllen (2 262, 265) Indeed, on that occasion Wininger on his own initiative corrected the date on Andy sQueen s card from 26 October to 18 October (2 262 265-266 G C Exh 12)Although there is no express statement by any witnessthat Bowlin s card was correctly dated as 18 October, itisestablished that Scholebo distributed the cards on 18October and that Bowlin received his card and gave itback the same day to Scholebo Where as here the surrounding facts establish the timelysigning(the actualdate, here) of an authorization card, the fact that someone else dates the card does not render it invalidSansSouci Restaurant,235 NLRB 604, 608 fn 8 (1978) Accordingly, I find these and all the cards, validAs the 10signersconstitute amajority of the 16member unit, the next question raised by the evidence iswhether a sufficient number of the cards were tainted soas to destroy the majority3The issue of tainted cardsaFactsAs mentioned earlier, Gary W Kinsel John R Scholebo, andW Lee Wininger signed cards at the Teamsters hall the evening of 17 October Union RepresentativeMelvin Allen testified he told the three that thecards could be used to petition the Board for an electionor to request recogniton on the basis of a card check if amajority of the employees signed (1 121) Allen furthertestified the he never told them the sole purpose of thecards was to have an election (1 122)In answer to a question during voir dire examinationwhether Allen told them that the only purpose of thecards was to petition for an election Kinsel answeredyes (1 41)58Kinsel alsotestified thatAllen said thecardswere to petition for an election that the cardswould affordameasureof protection, and that Allennever told them to disregard the language on the face ofthe cards (1 41 43) Kinsel testified that he read the cardbefore he signed it (1 35)Scholebo testified that Allen told them if 50 percent ofthe employees signed then it would come to an electionand he would talk to company officials and either turnover the cards or tell them that a majority had voted fortheUnion (1 89-90) He further testified that the cardcould help provide security from discrimination on thejob (1 89) In answer to the question whether Allen eversaid that the only purpose of the cards was to conductan election Scholebo responded,Yes I believe he did(1 90)When reasked that question Scholebo saying hewas getting confused, asserted that Allen said the cardswere for him to represent the employees as a LocalUnion58 I erroneously suggested thatcounsel cover bothauthentication andvalidity of the cards during voir dire(138)One practical problem withthis is that a respondent cannot obtain any pretrial affidavit until thecross-examintion stage(1 90) Thus a certainduplicationof effort can develop The proper and better practice described inMontgomery Ward &Co253 NLRB 196 196-197(1980) is to limit the voir dire examinationto authentication and to reserve validity questions for cross-examination HICKS OILS & HICKSGAS109On voir dire examination by Respondent, counsel inquiredwhether Scholebo had just testified that Allensaid the purpose of the card was only for an electionScholebo answered yes (1 91) As Scholebo had indeedso testified, he accurately described his own testimonyThe issue however is what Allen said Following thevoir dire examination, Scholebo denied that Allen saidthat the purpose of the card was only to have an election(1 91) Scholebo testified that he read the card before hesigned it (1 92)Scholebo's card, as the others, has lines for the date,the name, address, and telephone number of the employee (G C Exh 13) The name of Teamsters 347 in WestFrankfort Illinois, is printed on the card, and at the topisprintedAUTHORIZATION FOR REPRESENTATION AND UNION SHOP 'At the bottom of the cardare lines for the name of the employer and its address,the job title of the employee, and a signature line for theemployee The text of the cards providesIhereby request and accept membership in theabove named union, and of my own free will authonze it their agents or representatives to act forme as a collective bargaining agency in all matterspertaining to pay rates, wages, hours of employment and other conditions of employment I agreeto be bound by and comply with the Constitution,rulesand regulations of the Teamsters Union,Local 347, Affiliatedwith I B T C W & H ofAmericaWininger testified that he read his card when hesigned it (2 256) He further testified Allen said the mainpurpose of the card was to have someone represent theemployees but that a second purpose was possibly to geta vote (2 257) On voir dire examination Wininger answered yes to the question whether Allen said the purpose of getting employees to sign the cards he gave thethree for distribution was to get a vote (2 258) Following Respondent's voir dire examination,Wininger testifled that the three had explained to Allen that Respondent was about to fire Kinsel and that they wanted someone to represent them (2 259) 59 CitingServ U Stores60andCumberland Shoe Corp,61Respondent contends thatthe cards of all three, Kmsel, Scholebo and Winingerare invalid because the employees were told that the purpose of the cards was to get an electionCountering Respondents contention, CGC relies onNLRB v Gissel Packing Co,395 U S 575 (1969), andKeystone Pretzel Bakery242 NLRB 492 (1979) enfd 696F 2d 257 (1982) in which the Board quotes fromGisselThus, inKeystone Pretzel,the Board, 242 NLRB at 493,wrote as followsInNLRB v Gissel Packing Co Inc393 U S 575(1969), the Supreme Court approved Board law ondetermining the validity or invalidity of authoriza59 Recall Kinsel s testimony that the morning of 17 October Williamsasked him to resign and stated that he would have to fire Kinsel if hefailed to resign (1 30-31)80 234 NLRB 1143 1145 (1970)81 144 NLRB 1268 (1963)tion cards, as set forth inCumberland Shoe Corporation,144NLRB 1268 (1963), enfd 351 F 2d 917(6th Cir 1975) and reaffirmed inLevi Strauss & Co,172 NLRB 732 (1968) The Court described Boardlaw in the following terms (395 U S at 584)Under theCumberland Shoedoctrine, if the carditself is unambiguous (i e, states on its face thatthe signer authorizes the Union to represent theemployee for collective bargaining purposes andnot to seek an election), it will be counted unlessit is proved that the employee was told that thecard was to be used solely for the purpose of obtaining an electionWith respect to employees who sign cards upon allegedmisrepresentation as to their purpose, theCourt said, [E]mployees should be bound by theclear language of what they sign unless that langguage is deliberately and clearly cancelled by aunion adherent with words calculated to direct thesigner to disregard and forget the language abovehis signature' (395 US at 606) The Court cautioned the Board not to apply theCumberland Shoerulemechanically, and quoted with approval theBoard s language inLevi Strauss, supra,thatit isnot the use or nonuse of certain key or magicwords that is controlling, but whether or not the totality of circumstances surrounding the card solicitation is such as to add up to an assurance to thecard signer that his card will be used for no purposeother than to help get an election " (395 U S at fn27)There is more evidence to consider on this pointAfter Kinsel and the others left the Teamsters hall theevening of 17 October they stopped at a cafe where theymet fellow employee Michael E Hampton Kinsel credibly testified that he informed Hampton about the meeting with Allen, gave Hampton a card and asked him toread it and sign it (1 37) As Kinsel watched, Hamptonread the card, signed it, and returned it to Kinsel (1 37-38)On voir dire examination Kinsel testified he also toldHampton that the card was for protection for authorization for representation and to petition for an election toget a union (1 39-40) Kinsel thereafter testified that hedid not tell Hampton to disregard the language on theface of the card (143) Hampton did not testify Respondent s objected to Hampton s card on the ground itwas tainted by statements to the effect that the card wasfor the sole purpose of obtaining an election (1 41-42)The following morning Kinsel was fired Before heleft the plant, Kinsel transferred the batch of unsignedauthorization cards to Scholebo (1 57, 93) It was Scholebo who, during the course of 18 October persuadedseven other employees to sign cardsMichael Ratajczyk testified that Scholebo told him thecard was to get a union that there would be a vote on it,but not to sign if he did not want a union (2 252-253)Scholebo testified that Ratajczyk looked at the cardbefore filling it out and signing it that he told Ratajczyknot to sign if he was not going to stick with those want 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing a union,that he never told Ratajczyk to disregardthe language on the face of the card (1 95, 97) On voirdire examination by Respondent, Scholebo testified (1 96)Q Mr Scholebo,isn t it truethat you told MrRatajczyk that the purpose of the card was to get avote9A Yes, I didQ And you told him you wanted to see if a majority could get the-would sign so you could get avote,isn t thatcorrect9A That's rightQ And you didn't tell him it was for any otherpurpose, did you?A No I don t believe I didQ No, you told him it was only to get a vote,isn t that correctA RightEverett L Bowlin testified that at Scholebo s request,he signed his card in the plant on 18 October, althoughhe did not enter the date on the card and assumes thatScholebo dated it as 18 October (2 217-218, 222-224,238-239) One question about the card is whether the signature is actually Bowlin s and Bowlin s pretrial affidavit(R Exh 2) was introduced for the purpose of comparingsignatures (2 225) I have compared the signatures Although there are some differences, there are significantsimilaritiesIfind that Bowfin did sign the card bearinghis name(G C Exh 13)Respondent also contends that Bowfin s card is taintedbecause of what Scholebo told Bowlin Scholebo did notaddress the point but Bowlin testified tht Scholebo toldhim the card was to organize a union (2 218) He thenwas asked (2 218)Q Did he ever tell you it was only to get anelectionA No, he didn tAfter denying that Scholebo threatened him with loss ofhis job if he failed tosign,Bowlin testified(2 218-219)Q Did he ever tell you that it was only for purposeof gettingan electionA Yes That was the way IQ Did he-for only-for that purposeA YesQ For getting an electionA For toget a unionin the plantThis was followed by voir direexamination duringwhich Bowlm testified (2 219-220)Q Mr Bowlin, did Mr Scholebomention anelection at all to you?A No he didntHe said hewas going to try-that theywas goingto try toorganizea union Andhe asked me if I would sign the cardand Isaid yesQ You initially testified though under Mr Locke[CGC] that Mr Scholebo said the purpose of thecard was only for anelection Isnt that correctA Yes I didQ Now you resaying he didn t mentioned anelection at all?A He asked me if I would sign a union card toorganize a union in the plantIt is clear that when the witnesses testified in theirown words, the story of what Scholebo told them israther different from the version posed by counsel in aquestion calling for a yes or no answer The confusion intheminds of some of the witnesses no doubt derivesfrom the explanation and instructions Union RespresentativeAllen gave Kinsel, Scholebo, and Wininger on 17October Although I credit Allen s testimony that he explained he would make a recognition demand based on acard majority, and on rejection the cards would be usedto petition for an election, it is clear that he failed tostress the differences in these two procedures to thethree on 17 October, and it is plain that they failed tograsp the distinctionAs a result Scholebo mentionedelementsof both proceduresto someof the employeesIn this connection, Kelly G Miller testified that Scholebo told him the card would provide job protection andthat if enough employees signed they could get a vote,but not to sign if he was not going all the way with theUnion (1 133-134) Respondent contends that the card isinvalid because Scholebo advised Miller the only purpose of the card was to petition for an electionAndy J Queen testified that he read his card beforesigning it and returning it to Scholebo (1 183) Queen testitled on voir dire as follows (1 183-184)Q Isn t it true Mr Scholebo told you that thecard was only to get a vote to see if the majority ofthe people would want a unionA That and that if I was to be fired or get firedfor any reason that it would be a first step in savingmy jobQ Okay, but he told you thiswas getting aunion-geting an electionA For getting a voteQ For getting a voteA YesRespondent objected that this card was invalid becauseQueen in addition to being a student, was told that thepurpose of the card was to get an election (1 184)Richard A Foster testified that he read his card beforesigning itand returning it to Scholebo (2 277-279)Before Scholebo gave him the card Kinsel earlier thatweek had told Foster that if he was for a unionto sign acard, and that Scholebo told him the same when he gavehim the card (2 276-278) On voir dire Foster testified(2 278)Q What did Mr Scholebo tell you when he gaveyou the card?A Just to sign it you know if I was for theunion to sign the cardQ Did he tell you it was for an election?A I believe HICKS OILS & HICKSGAS111Respondent objected to the card on the basis that Scholebo testified he told employees the purpose of the cardwas for an election (2 280)JefferyW Scronce testified that he did not read thecard Scholebo gave him before he signed it, and that although someone else dated the card, he knows the datehe signed was 18 October (1 167-170) Although Scroncewas unable to recall what Scholebo told him he testified,in answerto a leading question, that Scholebo told him itwas a unioncard (1 168, 170, 171)When asked on voirdire whether Scholebo told him the purpose of the cardwas to get an election, he replied,No, he didn't"(1171)Respondent objects to the card on severalgrounds, including the admitted fact that Scronce did notread the card beforesigning itThe 11th and final card is that of Michael W DalmanHired at thebeginningof October, Dalman was a newemployee at Du Quoin (1 159) After identifying a cardas the one he had dated, signed, and returned to Scholebo (1 160), Dalman testified that on giving him thecard, Scholebo told him that everyone had signed, that ifhe did notsign heperhaps could lose his job, that thepurpose of the card was to get an election, and perhapsthe employees would get more money (1 161, 162, 164)Dalman deniesthat Scholebo said the only purpose ofthe card was to get an election (1 162) Scholebo did notexplain,Dalman testified, what he meant by the job lossremark or who wouldcause itor how it would occur(1 163)Recalled to the stand Scholebo testified that on givingthe card to Dalman he reminded Dalman of Kinsel's discharge that morning and that he told Dalman the cardwould protect his job and not to sign the card if he wasgoing to stick with them (1 198-199) Scholebo deniedmaking reference to anyone being fired or that Dalmanwould lose his job through any action by Scholebo ortheUnion (1 199-200)Although denying he toldDalman that everyone had signed, he admitted that hesaid most everyone had signed (1 200-201)Respecting the disputed aspects of Dalman s card, Icredit Scholebo Thus I find that Scholebo simply reminded Dalman of Kinsel s discharge and stated that thecard would protect his job Dalman I find at some pointbegan to interpret Scholebo s protection comment as athreat of job loss I further find that Dalman either didnot hear or subsequently forgot the qualifyingmostwhich Scholebo used in truthfully telling Dalman thatmost employees already had signed I further find thatScholebo also told Dalman that the card was to get anelectionb Conclusions on validity of the cardsIfind the four cards signed on 17 October (thoseKinsel, Scholebo,Wininger, and Hampton) to be validOf the seven cards signed on 18 October I initially findvalid those of Bowlin and Scronce It is clear, and I find,that Scholebo told Bowlin the employees were trying toorganize a union, and he asked if Bowlin would sign toorganize a union in the plant Bowlin signed Scronce didnot recall what Scholebo said other than that Scholebodid not tell him the purpose of the card was to get anelectionAlthough Scronce did not read his card, hiscard is valid because he signed itAs to the remaining five cards (Dalman,Foster,MillerQueen and Ratajczyk), a question concerning validity exists because with each of them Scholebo saidthere would be a vote (Ratajczyk, Miller, Queen) or thatthe card was to get an election (Foster,Dalman)Foster included the aspect of an election only by ahesitant answer to a leading question from Respondent,and although it was not improper to state the answer expected on cross examination, I must consider that in thefactfinding process In that process, I place more relianceon Foster s testimony, in his own words, that Scholebotold him the card was for a union and asked him to signEven if Scholebo also told him the card was to get anelection, the addition of the second procedural optiondid not cancel the card I find Foster s card to be validThe difference between Foster's card and the otherfour is that Foster was presented with the dual procedure (assumingScholebo didmention anelection)As tothe other four, Scholebo linked getting a union with theprocess of having a vote (Ratajczyk) or linked job protection with having an election (Miller, Queen,Dalman)Of these four, the words expressed by Scholebo to Ratajczyk at least spoke of getting a union (although a votewas mentioned)With Miller, Queen, and Dalman, reference was made to the second procedural option (an election)but not to the first (voluntary recognition by acard check based on a card majority or, in the shorthandversion getting a union based on the card) Reference tojob protection is ambiguous, for that can mean after anelection as well as, by implication, voluntary recognitionbased on a card majority Thus, I conclude that as tothese three, Miller, Queen, and Dalman the only procedural option clearly mentioned was an electionAs the court recognized inNLRB v Keystone PretzelBakery,696 F 2d 257 (1982), authorization cards alwayshave a dual purpose, for if an employer refuses to recognize based on a card majority, the cards may be used tosupport a petition for a representation electionThecourt inKeystone Pretzelwent on to hold thatlanguage(such as that in thiscase)on the face on an authorizationcard is not canceled by a solicitor telling the signer thatthe card will be used to get an electionThus although the issue may be close as to the cardsof Miller Queen and Dalman I find their cards as wellas the others, to be valid As of the close of business on18October, I find that the Union held valid authorization cards signed by 10 (62 5 percent) of the 16 employees in the appropriate unit4 Seriousness of the violations precludes a freeelectionWe now must consider whether Respondents unfairlabor practices justify the imposition of a bargainingorder because they are so outrageous and pervasive'as to preclude the holding of a free election 62 or be82 Commonly referred to as category 1 situationsNLRB Y GisselPacking Co395 U S 575 613 (1969) 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause they although less pervasive than the first category nonetheless are so serious that they still have a tendency to undermine majority strength and impede theelection process 63Respondent contends that even if the findings havereached this stage that a bargaining order is not justified(Br at 50) By contrast, CGC contends that a bargainingorder is justified and that it should be made retroactiveto 18 October (Br at 47-48)Regardless of whether the violations here may be classified as falling in category 1, surely come under category 2 Accordingly, I shall order Respondent to bargainwith the Union as of 18 October 1984In classifying Respondents violations as being so seraous asto impede the election process, and in finding thatthe possibility of erasing the effects of Respondent sunfair labor practices and of ensuring a fair election bythe use of traditional remedies is slight, I note the followingFirst,and most significant,it is Respondents presidentC W Hicks, who set the example he expected ofeveryone on his Du Quoin payroll to follow-managerssupervisors, and unit employees He did this in late Junewhen he graphically explained to them that anyone talking unionwould be fired'As the owner of Respondent (and its subsidiaries),Hicks has a personal stake in keeping a union out of DuQuoin This is so because Hicks had made a big financialinvestment in securing the Texaco contract, and Hicksneeded some time, possibly 2 years, of income from theTexaco contract in order that his investment could paythe dividends he desires Thus it is immaterial that Hickshas contracts with the Teamsters at two of his other locationsThe issue is his need and desires for Du QuoinAlthough the recordsuggeststhatHicks prefers the Laborers over the Teamsters, the evidence shows thatHicks does not want any union at Du Quoin and in lateJanuary 1985 Hicks forcefully made tht point by beatinghis fist on a desk while proclaiming to blender Scholebothat he did not wantanyunion telling him what wagerateshe had to payWhether Hicks harbors a personal deep and lastinganimus against unions generally may be debatable Butwe need not resolve that issue It is sufficient for thiscase to know that Hicks in his view has a very goodreason for opposing the entry of any union at Du QuoinItmay be that after he reaps a profit from the Texacocontract for a couple of years that Hicks will relent andtolerate his employees exercise of their statutory right tobring in a union to represent them at Du Quoin Unfortunately such future compliance with the law comes a bitlate In the meantime the employees and the statute havesufferedAs Hicks made clear in his testimony he does not toleratedisloyalty I find that,at least astoDu Quoin,Hicks equates union activity by employees as an act ofdisloyaltyIt isreasonable to find and I do, that Respondentsmanagersand supervisors taking their cuefrom the source of their own livelihood acted accordingly63 TheGisselopinion s category 2 casesSecond, in addition to the overriding aspect that Hickspersonally set the tone, the violations themselves are seraous (including some of hallmark character) and they areextensive (in a unitof only 16 employees the violationsdirectly touched all employees working in June and aminimum of four employees or 25 percent of the unit inOctober-November)Moreover, given the animus Hicksdisplayed in late January 1985 when he beat his fist on adesk before blender Scholebo it is clear that the traditional remedies of a Board order and notice requirementare inadequate to dissipate the effects of the violationscommitted and unlikely to restrain future violationsAs to the nature of the violations, I note they include(1) threats of discharge by Hicks himself in June andabout 18 October by Pete Fiantaco, Hicks longtime associate, (2) the 18-19 October creation of the impressionof surveillance by Hicks and Fiantacoand againabout 18November by Hicks (3) unlawful interrogation of employees by Fiantaco on 20 October and by Hicks about18November, and (4) the 26 October discharge of twoemployees, Everett L Bowlin and Kelly G Miller, because of their union activities The discharges of Bowlinand Miller are all the more serious since it is clear thatthese decisions emanated from owner Hicks personallyRespondent poured salt in Bowlin s wound on 4 November when Fiantaco, in effect informed Bowlin that hehad been fired because of is union sympathiesThe cumulative effect of all these violations on a smallunit of 16 employees would be devastating enough ifthey had resulted from the actions of supervisors who,misinterpretingmanagerialinstructions to oppose theunion effect by lawful means, had overstepped lawfulbounds That is not what we have Here we have theowner who has personally engaged in several of the violations and who is personally responsible for all of themMoreover the employees see at every weekly visit byHicks that the owner spry despite his 79 years keeps awatchful eye on everything Indeed pay raises of anyamount must have Hicks approval and his initials arefound on virtually every exhibit in the record that pertainsto personnel actionIn light of the foregoing and on the entire record Ishall order Respondent to bargain with the Union retroactive to 18 October 1984CONCLUSIONS OF LAW1Respondent Hicks Oil & Hicksgas, Inc, is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) of the Act2Teamsters Local 347 is a labor organization withinthe meaning of Section 2(5) of the Act3Respondent violated Section 8(a)(1) of the Act bythreatening employees with discharge if they engaged inunion activities by creating the impression among employees that Respondent was surveilling their union activitiesby interrogating employees concerning theirunion activities and sympathies, by impliedly promisingan employee a promotion with higher pay if he refrainedfrom supporting a union any by informing an employeethat Respondent had fired him because of his union activities HICKS OILS & HICKSGAS4Respondent violated Section 8(a)(3) and (1) of theAct by discharging Everett L Bowlin on 25 October1984 and Kelly G Miller on 26 October 1984 becausethey had engagedin unionactivities5These are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act6The following unit of Respondents employees is appropriate for the purposes of collective bargainingAll production and maintenance employees employed byHicks Oils & Hicksgas,Inc, at its DuQuoin Illinois facility,including truckdrivers, butEXCLUDINGofficeclericalemployees,professional employees,guards, and supervisors as definedin the Act7As of 18 October 1984, the Union represented a majority of the employees in the above unit8The unfair labor practices are so serious and pervasive that they disrupt an impede the election process,rendering the value of traditional remedies as either nonexistent or only slight, and therefore an order to bargainiswarranted and appropriateTHE REMEDYHaving found that Respondent has engaged in theseunfair labor practices I shall order it to cease and desistand to take certain affirmative action designed to effectuate the policies of the ActRespondent must offer Everett L Bowlin and KellyG Miller immediate reinstatement to the positions theywould have held had they not been unlawfully discharged or, if those positions no longer exist, to substantially equivalent positions, without prejudice to their senionty and any other rights and privileges previously enjoyed Respondent must make them whole with interestfor any loss of earnings they may have suffered as aresult of discriminatorily discharging them in October1984Backpay shall be computed in the manner established in F WWoolworth Co ,90 NLRB 289 (1950)with interest calculated as prescribed inFlorida SteelCorp,231 NLRB 651 (1977) See generallyIsis PlumbingCo, 138 NLRB 716 (1962)Moreover Respondent must remove from its files anyreference to its unlawful discharges of Everett L Bowlinand Kelly G Miller, and it shall notify each in writingthat this has been done and that evidence of the discharges will not be used as a basis for future personnelaction against themSterlingSugars261NLRB 472(1982)As a free election cannot be assured because of theviolations found, and in light of President Hicks continuing antiunion animus I shall order Respondent to recognize and bargain with Teamsters Local 347, retroactiveto 18 October 1984, as the exclusive bargaining representative of the employees in the unit found appropriateFinally in view of the overpowering influence onevents by C W Hicks Respondents persident, and hispersonal commission of hallmark violations I shall orderthat he personally sign the notice to employees113On these findings of fact and conclusions of law andon the entire record, I issue the following recommended64ORDERThe Respondent, Hicks Oils & Hicksgas Inc, DuQuoin, Illinois, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Discharging or otherwise discriminating againstemployees for supporting Teamsters Local Union No347 affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaAFL-CIO or any other labor organization(b) Expressly or impliedly threatening employees withdischarge if they engage in union activities, creating theimpression among employees that Respondent is surveilling them in their union activities, interrogating employees concerning their union activities and sympathies, impliedly promising employees promotions with higher payif they refrain from supporting a union, and informingemployees that Respondent had fired them because oftheir union activities(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Everett L Bowlin and Kelly G Miller immediate and full reinstatement to their former jobs or, ifthose jobs no longer exist to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them in themannerset forth in the remedy section of the decision(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecards,personnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)On request, bargain with the Union as the exclusive representative of the employees in the following appropriateunitconcerningtermsand conditions of employment and if an understanding is reached embodythe understanding in a signed agreementAll production and maintenance employees employed by Hicks Oils & Hicksgas, Inc, at its DuQuoin Illinois facility, including truckdrivers butEXCLUDING office clerical employees profes84 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsional employees guards and supervisors as definedin the Act(e) Post at its Du Quoin, Illinois facility copies of theattached notice markedAppendix 65 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondents au65 IfthisOrder is enforced by a judgmentof a United States court ofappeals the words in the notice readingPosted by Order ofthe NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Boardthorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places ncluding all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint isdismissed insofar as it alleges violations of the Act notspecifically found